


Exhibit 10.17.2

 

AMENDMENT NO. 2

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of May 28, 2009, between SouthWest Water Company, a Delaware
corporation (“Borrower”), and Bank of America, N.A., as Administrative Agent,
with reference to the Amended and Restated Credit Agreement dated as of
February 15, 2008 (as amended, the “Credit Agreement”), among Borrower, the
Lenders described therein, and the Administrative Agent.  Capitalized terms not
otherwise defined herein are used with the meanings set forth for those terms in
the Credit Agreement.

 

The parties hereto enter into this Amendment with reference to the following
facts:

 

A.            The Borrower has informed the Administrative Agent and the Lenders
that it will not be able to deliver (i) the required financial statements with
respect to the fiscal year ended December 31, 2008, on or prior to the May 31,
2009 deadline set forth in the Waiver Agreement dated as of March 30, 2009 (the
“Waiver Agreement”), between the Borrower and the Administrative Agent (with the
consent of the Required Lenders), or (ii) the required financial statements with
respect to the fiscal quarter ended March 31, 2009, on or prior to the June 30,
2009, deadline set forth in the Waiver Agreement.

 

B.            The Borrower has further informed the Administrative Agent and the
Lenders as follows: (i) based on the financial data currently available to
Borrower and to the best knowledge of Borrower, the Total Capitalization Ratio
as of December 31, 2008, was not in excess of 65.5% and the Total Capitalization
Ratio as of March 31, 2009, was not in excess of 67.5%, which in each case would
constitute a breach of the covenant set forth in Section 6.12(a) of the Credit
Agreement, and (ii) certain defaults under the Credit Agreement have resulted
and arisen from and may result and arise from the late delivery and restatement
of the Subject Financial Statements (as defined in Amendment No. 1 to Amended
and Restated Credit Agreement dated as of November 19, 2008, by and among the
Borrower and the Administrative Agent (with the consent of the Required
Lenders)) and the financial statements required with respect to the fiscal
quarter ended September 30, 2008, including, without limitation, defaults under
the financial covenants set forth in Section 6.12 of the Credit Agreement for
the periods covered by the Subject Financial Statements and the fiscal quarter
ended September 30, 2008 (the defaults described in clauses (i) and (ii) of this
Recital B are collectively referred to herein as the “Anticipated Defaults”).

 

C.            Borrower has requested that the Lenders (i) waive the Anticipated
Defaults, (ii) extend the time by which the required financial statements with
respect to the fiscal year ended December 31, 2008 must be delivered to June 10,
2009, and (iii) extend the time by which the required financial statements with
respect to the fiscal quarters ended September 30, 2008 and March 31, 2009 must
be delivered to July 13, 2009.  In consideration of such waiver and extensions,
the Borrower has agreed to (i) increase the Applicable Rate payable under the
Credit Agreement, (ii) reduce the Aggregate Commitments available under the
Credit Agreement, (iii) provide the Lenders a security interest in all of its
personal property assets, including the Equity Interests it holds in its
Subsidiaries (other than Suburban), (iv) cause certain of its direct
Subsidiaries to become Guarantors, (v) cause certain of its Subsidiaries to
provide the Lenders a security interest in their respective personal property
assets, including their respective Equity

 

1

--------------------------------------------------------------------------------


 

Interests in their respective Subsidiaries, and (vi) otherwise amend the Credit
Agreement and the other Loan Documents on the terms set forth herein.

 

D.            The Administrative Agent, acting with the consent of the Required
Lenders pursuant to Section 10.01 of the Credit Agreement, has agreed to waive
the Anticipated Defaults and to otherwise amend the Credit Agreement and the
other Loan Documents on the terms set forth in this Amendment.

 

NOW, THEREFORE, Borrower and Administrative Agent, acting with the consent of
the Required Lenders pursuant to Section 10.01 of the Credit Agreement, agree as
follows:

 

1.             Representations and Warranties.  Borrower represents and warrants
to Administrative Agent and the Lenders that:

 

(a)           based on the financial data currently available to Borrower, to
the best knowledge of Borrower, Borrower’s Total Capitalization Ratio did not
exceed 65.5% as of December 31, 2008;

 

(b)           based on the financial data currently available to Borrower, to
the best knowledge of Borrower, Borrower’s Total Capitalization Ratio did not
exceed 67.5% as of March 31, 2009;

 

(c)           after giving effect to this Amendment, no Default or Event of
Default has occurred and remains continuing except for the Defaults or Events of
Default which arise directly from the correction and restatement of the Subject
Financial Statements (as defined in the Waiver Agreement);

 

(d)           after giving effect to this Amendment, except for representations
or warranties which are inaccurate as a direct result of the correction and
restatement of the Subject Financial Statements, and except as set forth in the
Schedules to the Credit Agreement, each of the representations and warranties
set forth in Article V of the Credit Agreement are true and correct as of the
date of this Agreement (other than those representations which relate solely to
a prior date, each of which was true as of that date), provided that Schedules
5.06 and 5.09 are updated in the manner attached to this Amendment;

 

(e)           neither Borrower nor any of its Subsidiaries is in default of any
indenture, loan or credit or similar agreement governing Indebtedness in a
principal amount which exceeds $1,000,000 in any manner which entitles the
holder of such Indebtedness, or which would entitle the holder of such
Indebtedness with the giving of any notice, the passage of time (including any
cure period), or both, to require the payment of any such Indebtedness prior to
the date upon which such Indebtedness would otherwise be due and payable; and

 

(f)            as of the date of this Amendment, (i) Borrower has no
Subsidiaries other than those specifically disclosed in Schedule B to this
Amendment, (ii) Suburban Water Systems, Water Suppliers Mobile Communication
Service, North County Water Reclamation, Inc., SouthWest Water Alabama Onsite
System Services, LLC, Monarch Utilities, Inc., Midway Water Utilities, Inc.,
Texas Water Services Group, LLC, Monarch Utilities I, LP, and TWC Utility
Company, LLC are Regulated Subsidiaries, and (iii) SWWC Enterprises, Inc., SWWC
Utilities, Inc., CDC Maintenance, Inc., Operations Technologies, Inc., ECO
Resources, Inc., SWWC Services, Inc., Metro-H2O, Ltd., Metro-H2O
Utilities, Inc., and New Mexico Utilities, Inc. are Unregulated Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

2.             Waiver.  Subject to the final two sentences of this Section, in
reliance upon the agreements, representations and warranties set forth in this
Amendment, the Lenders hereby waive the Anticipated Defaults.  The Lenders’
waiver of the Anticipated Defaults constitutes a one-time waiver of the specific
Anticipated Defaults described in this Amendment and shall not constitute a
waiver of any other or future Defaults or Events of Default, whether or not
similar to the Anticipated Defaults.  The waivers set forth in this Section 2
are subject to the conditions that the Borrower’s Total Capitalization Ratio was
not in excess of 65.5% as of December 31, 2008, and 67.5% as of March 31, 2009. 
To the extent the Borrower’s Total Capitalization Ratio was in excess of 65.5%
as of December 31, 2008, or in excess of 67.5% as of March 31, 2009, this
Section 2 and the waivers provided herein shall be voidable at the Required
Lenders request.

 

3.             Amendment to Definition of Aggregate Commitments.  The Aggregate
Commitments under the Credit Agreement are hereby reduced to $110,000,000.  In
furtherance of the foregoing, the definition of “Aggregate Commitments” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read in full
as follows:

 

“Aggregate Commitments” means the Commitments of all Lenders.  As of May 29,
2009, the aggregate principal amount of the Aggregate Commitments is
$110,000,000.

 

The reduction of the Aggregate Commitments pursuant to this Section 3 shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  If the Total Outstandings as of the effective date of this
Amendment exceed the Aggregate Commitments (as reduced by this Amendment),
Borrower shall immediately prepay Loans in an aggregate amount equal to such
excess.

 

4.             Amendment to Definition of Applicable Rate.  The definition of
“Applicable Rate” set forth in Section 1.01 of the Credit Agreement is hereby
amended to read in full as set forth below.  The Borrower and the Lenders
acknowledge and agree that the percentages set forth below opposite Pricing
Level III shall apply until the Administrative Agent receives a Compliance
Certificate for the Fiscal Quarter ending March 31, 2009.

 

“Applicable Rate” means, as of each date of determination, the following
percentages (expressed in basis points per annum), based upon the Total
Capitalization Ratio as set forth in the most recent Compliance Certificate
received by Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

 

Total Capitalization
Ratio

 

Base Rate

 

Non-Use
Fee Rate

 

Eurodollar Rate
+ Letters of
Credit

 

I

 

<50.0%

 

200.0

 

37.5

 

300.0

 

II

 

>50.0% but < 55.0%

 

250.0

 

50.0

 

350.0

 

III

 

>55.0%

 

300.0

 

62.5

 

400.0

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Capitalization Ratio shall become effective on the first Business Day of
the first calendar month immediately following delivery of the related
Compliance Certificate pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered  when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level III shall
apply from the first Business Day of the first calendar month following the date
such Compliance Certificate was required to have been delivered until the first
Business Day of the first calendar month following the date such Compliance
Certificate is delivered.  Notwithstanding anything to the contrary contained

 

3

--------------------------------------------------------------------------------


 

in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.11(b).

 

5.             Amendment to Definition of Base Rate.  The definition of “Base
Rate” set forth in Section 1.01 of the Credit Agreement is hereby amended to
read in full as follows:

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Base Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Eurodollar
Base Rate for any day shall be based on the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London time
on such day (rounded upwards, as necessary, to the nearest 1/100 of 1%).  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the Base Rate due to a change in the Federal Funds Rate, the prime rate or
the Eurodollar Base Rate shall be effective from and including the effective
date of such change in the Federal Funds Rate, the prime rate or the Eurodollar
Base Rate, respectively.

 

6.             Amendment to Definition of EBITDA.  The definition of “EBITDA”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read in
full as follows:

 

“EBITDA” means, for any period, Net Income for that period, plus (a) the
following to the extent deducted in determining Net Income for that period:
(i) Interest Expense, (ii) income tax expense, (iii) depreciation and
amortization, (iv) any non-recurring or extraordinary losses, and (v) any
non-cash losses and non-cash stock compensation expense; and minus (b) the
following to the extent included in determining Net Income for that period:
(i) income tax credits, and (ii) any non-recurring or extraordinary gains or any
non-cash gains.

 

For the avoidance of doubt, for the purpose of calculating EBITDA for any
period, the Borrower shall be permitted to add back to Net Income the one-time
charges described in Schedule A to this Amendment to the extent the same were
deducted in determining Net Income for such period.

 

7.             Amendment to Definition of EBITDA Coverage Ratio.  The definition
of “EBITDA Coverage Ratio” set forth in Section 1.01 of the Credit Agreement is
hereby amended to read in full as follows (with the added text in bold and
italics for the convenience of the reader):

 

“EBITDA Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of :

 

(a) EBITDA for the twelve month period ended on that date minus Maintenance
Capital Expenditures made by Borrower and its Subsidiaries during that period
(but not less than (i) at any time prior to March 31, 2010, $1,500,000, and
(ii) on and after March 31, 2010, $3,000,000) minus income taxes paid in Cash by
Borrower and its Subsidiaries with respect to that period; to

 

4

--------------------------------------------------------------------------------


 

(b) the sum of (i) all Interest Expense paid or payable in cash during that
period, plus (ii) scheduled principal payments in respect of Total Indebtedness
during that period (other than any such payments due upon the final maturity of
any obligation which is Total Indebtedness), plus (iii) dividends paid in Cash
on Equity Interests of Borrower and its Subsidiaries to third parties during
that period, plus (iv) mandatory principal prepayments in respect of
Subordinated Indebtedness made pursuant to Section 7.11(b) during that period.

 

provided that in the case of any Material Transaction, the calculation of the
foregoing ratio shall be adjusted on a pro forma basis to give effect to the
results of operations of each person or assets which are the subject of such
Material Transaction.

 

8.             Amendment to Definition of Guarantors.  The definition of
“Guarantors” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read in full as follows:

 

“Guarantors” means, collectively, (a) the Persons which are party to the
Guaranty as of the Closing Date, (b) the Persons which joined the Guaranty via
an instrument of joinder dated May 28, 2009, and (b) each Subsidiary which is
required to join the Guaranty or otherwise execute a guaranty of the Obligations
pursuant to Section 6.13 of this Agreement.

 

9.             Amendment to Definition of Loan Documents.  The definition of
“Loan Documents” set forth in Section 1.01 of the Credit Agreement is hereby
amended to read in full as follows:

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranty and the Collateral Documents.

 

10.           Amendment to Definition of Obligations.  The definition of
“Obligations” set forth in Section 1.01 of the Credit Agreement is hereby
amended to read in full as follows:

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, any Letter of Credit, any Swap Contract
entered into by Borrower with any Lender or any Affiliate of a Lender, or any
Cash Management Agreement entered into by any Loan Party with any Lender or any
Affiliate of a Lender, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

11.           Additional Definitions.  Section 1.01 of the Credit Agreement is
hereby amended to add the following new definitions:

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement and each
other security agreement, pledge agreement or other similar agreements delivered
to the Administrative Agent pursuant to Section 6.13 of this Agreement, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Direct Domestic Unregulated Subsidiary” means any direct Unregulated Subsidiary
of the Borrower that is organized under the laws of any political subdivision of
the United States.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each Lender or Affiliate of a Lender party to a Swap Contract
with Borrower or party to a Cash Management Agreement with any Loan Party, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

 

“Security Agreement” means the Security Agreement dated as of May 28, 2009,
executed by Borrower and the Guarantors in favor of the Administrative Agent for
the benefit of the Secured Parties, as the same may be amended, restated,
extended, supplemented or otherwise modified from time to time.

 

12.           Amendment to Section 5.03.  Section 5.03 of the Credit Agreement
is hereby amended to read in full as follows:

 

5.03.        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.  All Significant Subsidiaries of the Borrower and all
Direct Domestic Unregulated Subsidiaries of the Borrower are party to the
Guaranty except to the extent that such Subsidiary is not permitted to be a
party to the Guaranty based upon (i) a Law applicable to such Subsidiary by
reason of its status as a regulated utility (provided that no such Subsidiary
shall be obligated to apply for any discretionary regulatory approvals which
would be required to permit its execution of the Guaranty), (ii) any continuing
Contractual Obligation of such Subsidiary existing on May 28, 2009, and
disclosed to the Administrative Agent on Schedule 5.03, or (iii) with respect to
any such Subsidiary acquired after May 28, 2009, any continuing Contractual
Obligation of such Subsidiary existing on the date of the Acquisition thereof
(and not created in contemplation of such Acquisition).

 

6

--------------------------------------------------------------------------------


 

13.           New Section 5.19 — Collateral Documents.  The Credit Agreement is
hereby amended to add the following provision as Section 5.19 of the Credit
Agreement:

 

5.19         Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.

 

14.           Amendment to Section 6.13.  Section 6.13 of the Credit Agreement
is hereby amended to read in full as follows:

 

6.13         Additional Guarantors; Additional Collateral.  (a)  Notify
Administrative Agent at the time that any Person becomes a Significant
Subsidiary or a Direct Domestic Unregulated Subsidiary of Borrower, and promptly
thereafter (and in any event within 20 days), cause such Person to, at the
Borrower’s expense:

 

(i)            become a Guarantor by executing and delivering to Administrative
Agent a counterpart of the Guaranty or such other document as Administrative
Agent shall deem appropriate for such purpose, except to the extent that such
Subsidiary is not permitted to be a party to the Guaranty based upon a Law
applicable to such Subsidiary by reason of its status as a regulated utility
(provided that no such Subsidiary shall be obligated to apply for any
discretionary regulatory approvals which would be required to permit its
execution of the Guaranty) or a Contractual Obligation of such Subsidiary
existing on the date of the Acquisition thereof (and not created in
contemplation of such Acquisition);

 

(ii)           deliver to Administrative Agent documents of the types referred
to in clauses (iii) and (iv) of Section 4.01(a);

 

(iii)          duly execute and deliver to the Administrative Agent Collateral
Documents or joinders to Collateral Documents, as specified by and in form and
substance satisfactory to the Administrative Agent (including the pledge and
delivery of all Equity Interests in and of such Subsidiary), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such properties, except to the
extent that such Subsidiary or such parent, as the case may be, is not permitted
to grant such Liens on its properties based upon a Law applicable to such
Subsidiary or parent, as the case may be, by reason of its status as a regulated
utility (provided that no such Subsidiary or parent, as the case may be, shall
be obligated to apply for any discretionary regulatory approvals which would be
required to permit its execution of any Collateral Documents) or a Contractual
Obligation of such Subsidiary or parent, as the case may be, existing on the
date of the Acquisition of such Subsidiary (and not created in contemplation of
such Acquisition); and

 

(iv)          to the extent such Person is required to execute any Guaranty or
Collateral Document pursuant to the foregoing provisions, deliver favorable
opinions of counsel to such Person, in form, content and scope reasonably
satisfactory to Administrative Agent.

 

(b)           Upon the acquisition of any property by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first

 

7

--------------------------------------------------------------------------------


 

priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Borrower shall, at the Borrower’s expense,
cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent Collateral Documents or joinders to Collateral Documents,
as specified by and in form and substance satisfactory to the Administrative
Agent, securing payment of all the Obligations of such Loan Party under the Loan
Documents and constituting Liens on all such properties, except to the extent
that such Loan Party is not permitted to grant such Liens on such properties
based upon a Law applicable to such Loan Party by reason of its status as a
regulated utility (provided that no such Loan Party shall be obligated to apply
for any discretionary regulatory approvals which would be required to permit its
execution of any Collateral Document) or a Contractual Obligation of such Loan
Party existing as of the date such Loan Party became a Guarantor.

 

(c)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, the Guaranty and the Collateral Documents.

 

15.           New Section 6.14 — Further Assurances.  The Credit Agreement is
hereby amended to add the following provision as Section 6.14 of the Credit
Agreement:

 

6.14         Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Collateral Document or
under any other instrument executed in connection with any Collateral Document
to which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

 

16.           Amendment to Section 7.03(h) — Indebtedness.  Section 7.03(h) of
the Credit Agreement is hereby amended to read in full as follows:

 

(h)           Indebtedness of Borrower (including obligations in respect of
Capital Lease Obligations) incurred to directly finance the acquisition of fixed
or capital assets, and refinancings thereof which do not increase the principal
amount outstanding thereunder, in an aggregate principal amount which does not
exceed $12,500,000 at any time.

 

17.           Section 8.01(j) — Invalidity of Loan Documents. 
Section 8.01(j) of the Credit Agreement is hereby amended to read in full as
follows:

 

(j)            Invalidity of Loan Documents; Liens of Collateral Documents.  Any
Loan Document or any provision thereof, at any time after its execution and
delivery and for

 

8

--------------------------------------------------------------------------------


 

any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document or any provision thereof; or any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document or
any provision thereof; or any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien (subject to Liens permitted by
Section 7.01) on the Collateral purported to be covered thereby; or

 

18.           Amendment to Section 9.01.  Section 9.01 of the Credit Agreement
is hereby amended to add the following paragraph at the end of such section:

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a counterparty
under a Swap Contract with Borrower or a Cash Management Agreement with any Loan
Party) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

19.           Amendment to Section 9.03(d)(iv).  Section 9.03(d)(iv) of the
Credit Agreement is hereby amended to read in full as follows:

 

(iv)          the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, or the value or the sufficiency of any
Collateral, or

 

20.           Amendment to Section 9.10.  Section 9.10 of the Credit Agreement
is hereby amended to read in full as follows:

 

9.10.        Collateral and Guaranty Matters.  Each Lender (including in its
capacity as a counterparty under a Swap Contract with Borrower or a Cash
Management Agreement with any Loan Party) and the L/C Issuer hereby irrevocably
authorizes Administrative Agent, at its option and in its discretion:

 

(a)           to release any Guarantor from its obligations under the Guaranty
at any time (i) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; (ii) such Person ceases to be a Significant
Subsidiary or a Direct Domestic Unregulated Subsidiary, as applicable, as a
result of a transaction permitted hereunder; or (iii) such Person is prohibited
from being a party to the Guaranty based upon any Law applicable

 

9

--------------------------------------------------------------------------------


 

to such Person by reason of its status as a regulated utility (provided that no
such Person shall be obligated to apply for any discretionary regulatory
approvals which would be required to permit its execution of the Guaranty);

 

(b)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments, payment in full of all Obligations (other than
(i) Unmatured Surviving Obligations and (ii) Obligations under Cash Management
Agreements and Swap Contracts as to which arrangements satisfactory to the
applicable Lender or Affiliate of such Lender shall have been made) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii)  if approved, authorized or ratified in writing in
accordance with Section 10.01; and

 

(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(p).

 

Upon request by the Administrative Agent at any time, each Lender and the L/C
Issuer will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

21.           New Section 9.11.  The Credit Agreement is hereby amended to add
the following provision as Section 9.11 of the Credit Agreement:

 

9.11         Cash Management Agreements and Swap Contracts.  No Lender or
Affiliate of a Lender in its capacity as a counterparty to a Cash Management
Agreement with any Loan Party or a Swap Contract with the Borrower that obtains
the benefits of Section 8.03 of this Agreement, the Guaranty or any Collateral
by virtue of the provisions hereof or of the Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under such Cash Management Agreements or
Swap Contracts unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender, as the case may be.

 

22.           New Section 10.01(g).  The Credit Agreement is hereby amended to
add the following provision as Section 10.01(g) of the Credit Agreement:

 

(g)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

23.           Exhibit D — Compliance Certificate.  Exhibit D (Compliance
Certificate) of the Credit Agreement is hereby replaced with the form of
Compliance Certificate attached hereto as Exhibit C.

 

10

--------------------------------------------------------------------------------

 

24.           Schedule 5.03 — Restrictions on Guaranties.  Schedule 5.03 of the
Credit Agreement is hereby replaced with the schedule attached hereto as
Schedule 5.03.

 

25.           Waiver Agreement Covenants; Covenant Regarding 9/30/08 Financial
Statements.

 

(a)           Notwithstanding any provision to the contrary in the Waiver
Agreement or the Credit Agreement, the Borrower shall have until June 10, 2009,
to deliver the financial statements and Compliance Certificate required under
Sections 6.01(a) and 6.02(a) of the Credit Agreement, respectively, with respect
to the fiscal year ended December 31, 2008, and such financing statements shall
not be materially different than the drafts of such financial statements
delivered pursuant to Section 26(j) of this Amendment.

 

(b)           The covenant set forth in Section 5 of the Waiver Agreement is
hereby deleted.

 

(c)           Notwithstanding any provisions to the contrary in the Waiver
Agreement or the Credit Agreement, Borrower shall have until July 13, 2009, to
deliver the financial statements and Compliance Certificates required under
Sections 6.01(b) and 6.02(a) of the Credit Agreement, respectively, with respect
to each of the fiscal quarters ended September 30, 2008, and March 31, 2009.

 

The Borrower acknowledges and agrees that (i) each failure by the Borrower to
comply with any covenant set forth in this Section 25, and (ii) each delivery by
the Borrower of financial statements or compliance certificates pursuant to this
Section 25 that contradict the representations and warranties made by the
Borrower in this Amendment, shall in each case constitute an immediate Event of
Default under the Credit Agreement with respect to which the Administrative
Agent and the Lenders shall have all rights and remedies set forth therein and
at law.

 

26.           Conditions to Effectiveness.  The effectiveness of this Amendment
shall be subject to the prior satisfaction of the following conditions
precedent, in each case in form and substance satisfactory to the Administrative
Agent:

 

(a)           the Administrative Agent shall have received an amendment to the
Guaranty and the consent of the Guarantors in the form of Exhibit A hereto
executed by each of the parties thereto;

 

(b)           the Administrative Agent shall have received written consent of
the Required Lenders as required under Section 10.01 of the Credit Agreement in
the form of Exhibit B hereto;

 

(c)           the Administrative Agent shall have received a joinder to the
Guaranty, in the form of Exhibit D hereto, duly executed and delivered by each
Subsidiary of Borrower party thereto;

 

(d)           the Administrative Agent shall have received a security agreement,
in the form of Exhibit E hereto, duly executed and delivered by the Borrower and
the Guarantors;

 

(e)           the Administrative Agent shall have received proper Financing
Statements in form appropriate for filing under the Uniform Commercial Code of
all jurisdictions

 

11

--------------------------------------------------------------------------------


 

that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Collateral Documents, covering the
Collateral described in the Collateral Documents;

 

(f)            the Administrative Agent shall have received evidence that all
other action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Collateral Documents has been taken
(including receipt of duly executed payoff letters, UCC-3 termination statements
and landlords’ and bailees’ waiver and consent agreements);

 

(g)           [Reserved];

 

(h)           the Administrative Agent shall have received such certified
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party executing the joinder to the Guaranty
referred to above or any Collateral Document as Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the Credit
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(i)            the Administrative Agent shall have received such documents and
certifications as Administrative Agent may reasonably require to evidence that
each Loan Party executing the joinder to the Guaranty referred to above or any
Collateral Document is duly organized or formed, and that each such Loan Party
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where such Loan Party is qualified to do business;

 

(j)            the Administrative Agent shall have received drafts of the
financial statements required under Section 6.01(a) of the Credit Agreement with
respect to the fiscal year ended December 31, 2008, and such financial
statements shall not contradict the representations and warranties made by the
Borrower in this Amendment;

 

(k)           the sale of NMUI shall have been consummated on the terms set
forth in Section 7 of the Waiver Agreement; and

 

(l)            the Administrative Agent shall have received, for the account of
each Lender which has executed a consent hereto prior to 3:00 p.m. (Los Angeles
time) on May 27, 2009 (or any extension of such deadline announced via the
Intralinks system), an amendment fee in an amount equal to 0.50% of such
Lender’s Commitment (giving effect to the reduction of such Commitment pursuant
to this Amendment) under the Credit Agreement.

 

27.           Effectiveness of the Credit Agreement.  Except as hereby expressly
amended, the Credit Agreement remains in full force and effect, and is hereby
ratified and confirmed in all respects.

 

28.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

SOUTHWEST WATER COMPANY, a Delaware corporation,

 

as Borrower

 

 

 

By:

/s/ Mark Swatek

 

Name:

Mark Swatek

 

Title:

Chief Executive Officer

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Ken Puro

 

Name:

Ken Puro

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment

 

AMENDMENT NO. 1 TO GUARANTY AND CONSENT OF GUARANTORS

 

This Amendment No. 1 to Guaranty and Consent of Guarantors (this “Consent of
Guarantors”) is delivered with reference to (a) the Amended and Restated Credit
Agreement dated as of February 15, 2008 (as heretofore amended, restated,
extended, supplemented, or otherwise modified, the “Credit Agreement”), among
SouthWest Water Company, a Delaware corporation (“Borrower”), the lenders from
time to time party thereto (collectively, the “Lenders”), and Bank of America,
N.A., as Administrative Agent (“Administrative Agent”) and (b) the Amended and
Restated Continuing Guaranty dated as of February 15, 2008, made by each of the
undersigned Guarantors (as heretofore amended, restated, extended, supplemented,
or otherwise modified, the “Guaranty”).  Capitalized terms not otherwise defined
herein are used with the meanings set forth for those terms in the Credit
Agreement.

 

Each of the undersigned Guarantors (i) consents to and approves Borrower’s
execution and delivery of the attached Amendment No. 2 to Amended and Restated
Credit Agreement (the “Amendment”), (ii) agrees that such Amendment does not and
shall not limit or diminish in any manner the obligations of such Guarantor
under the Guaranty and that such obligations would not be limited or diminished
in any manner even if such Guarantor had not executed this Consent of
Guarantors, (iii) reaffirms the Guaranty, and (iv) agrees that the Guaranty
remains in full force and effect and is hereby ratified and confirmed.

 

Additionally, each Guarantor agrees that (i) the defined term “Guaranteed
Obligations” in the Guaranty is hereby amended to include the Obligations of the
Borrower under Swap Contracts entered into with any Lender or any Affiliate of
any Lender and the Obligations of the Loan Parties under Cash Management
Agreements entered into with any Lender or any Affiliate of any Lender, and
(ii) the defined term “Beneficiary” in the Guaranty is hereby amended to include
any Lender or any Affiliate of any Lender party to a Cash Management Agreement
with any Loan Party.

 

Dated as of  May 28, 2009.

 

 

ECO RESOURCES, INC.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

OPERATIONS TECHNOLOGIES, INC.,

 

a Georgia corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SWWC SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B to Amendment

 

CONSENT OF LENDER

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2008 (as heretofore amended, restated, extended, supplemented,
or otherwise modified, the “Credit Agreement”), among SouthWest Water Company, a
Delaware corporation (“Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent (“Administrative Agent”).  Capitalized terms not otherwise defined herein
are used with the meanings set forth for those terms in the Credit Agreement.

 

The undersigned Lender hereby consents to the execution and delivery of an
Amendment No. 2 to Amended and Restated Credit Agreement by Administrative Agent
on its behalf, substantially in the form of the most recent draft thereof
presented to the undersigned Lender.

 

Dated as of                        , 2009.

 

 

 

 

 

 

[Name of Lender]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[Note to consenting Lender - Please fax or email this consent to:

 

William M. Scott IV

Sheppard, Mullin Richter & Hampton, LLP

333 South Hope Street, 48th Floor

Los Angeles, California, 90071

bscott@sheppardmullin.com

telecopier: (213) 443-2717

telephone (213) 617-4276

 

Email submissions will be confirmed by return email.

There is no need to submit original signatures.]

 

--------------------------------------------------------------------------------


 

Exhibit C to Amendment

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                          ,

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 15, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among SouthWest Water Company, a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
Administrative Agent on the behalf of Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of Borrower contained in
Article V of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date

 

D-1

--------------------------------------------------------------------------------


 

hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.             The following Persons have been formed or acquired as direct
Subsidiaries of the Borrower since the last Compliance Certificate was delivered
and must, pursuant to Section 6.13 of the Credit Agreement, execute the Loan
Documents described therein:
                                                                      .

 

6.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of 
                            ,                             .

 

 

SOUTHWEST WATER COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------

 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to Compliance Certificate ($ in 000’s)

 

I.

Section 2.05(b) — Mandatory Prepayments

 

 

 

 

 

A.

Aggregate Net Sales Proceeds received from Dispositions during the fiscal period
ended on the Statement Date (excluding individual Dispositions for which
Borrower received less than $7,500,000 of Net Sales Proceeds):

 

$

 

 

 

 

 

 

 

 

B.

Aggregate prepayments of the Committed Loans made by Borrower during the fiscal
period ended on the Statement Date:

 

$

 

 

 

 

 

 

 

II.

Section 6.12(a) — Total Capitalization Ratio

 

 

 

 

 

 

 

 

 

 

A.

Total Indebtedness as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

B.

Stockholders Equity as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

C.

Total Capitalization as of the Statement Date

(Line II.A. + Line II.B.)

 

$

 

 

 

 

 

 

 

 

D.

Total Capitalization Ratio

(Line II.A. ÷ Line II.C.)

 

 

%

 

 

 

 

 

 

 

Maximum Permitted:

 

60

%

 

III.

Section 6.12(b) —EBITDA Coverage Ratio(1)

 

 

 

 

 

A.

EBITDA for the twelve-month period ending on the Statement Date

 

 

 

 

 

 

 

 

 

 

 

1.

Net Income for such period

 

$

 

 

 

 

 

 

 

 

 

 

2.

plus Interest Expense of Borrower and its Subsidiaries for such period(2):

 

$

 

 

 

 

 

 

 

 

 

 

3.

plus income tax expense of Borrower and its Subsidiaries for such period(3):

 

$

 

 

--------------------------------------------------------------------------------

(1)                                  provided that in the case of any Material
Transaction, the calculation of the following ratio shall be adjusted on a pro
forma basis to give effect to the results of operations of each person or assets
which are the subject of such Material Transaction.

(2)                                  To the extent deducted in determining Net
Income.

(3)                                  To the extent deducted in determining Net
Income.

 

--------------------------------------------------------------------------------


 

 

 

4.

plus depreciation and amortization of Borrower and its Subsidiaries for such
period(4):

 

$ 

 

 

 

 

 

 

 

 

 

 

5.

plus any non-recurring or extraordinary losses of Borrower and its Subsidiaries
for such period(5):

 

$ 

 

 

 

 

 

 

 

 

 

 

6.

plus any non-cash losses and non-cash stock compensation expense of Borrower and
its Subsidiaries for such period(6):

 

$ 

 

 

 

 

 

 

 

 

 

 

7.

minus income tax credits of Borrower and its Subsidiaries(7):

 

$

 

 

 

 

 

 

 

 

 

 

8.

minus any non-recurring or extraordinary gains or any non-cash gains of Borrower
and its Subsidiaries for such period(8):

 

$ 

 

 

 

 

 

 

 

 

 

 

9.

Total EBITDA: (Line 1 + 2 + 3 + 4 + 5 + 6 – 7 – 8):

 

$

 

 

 

 

 

 

 

 

 

 

10.

minus Maintenance Capital Expenditures of Borrower and its Subsidiaries for such
period (but not less than

 

 

 

 

 

 

(i) at any time prior to March 31, 2010, $1,500,000, and

 

 

 

 

 

 

(ii) on and after March 31, 2010, $3,000,000)

 

$

 

 

 

 

 

 

 

 

 

 

11.

minus income taxes paid in Cash by Borrower and its Subsidiaries during such
period:

 

$ 

 

 

 

 

 

 

 

 

 

 

12.

Total: (Line 9 – 10 – 11):

 

$

 

 

 

B.

Fixed Charges:

 

 

 

 

 

 

 

 

 

 

 

 

1.

Interest Expense of Borrower and its Subsidiaries paid or payable in cash for
such period:

 

$ 

 

 

 

 

 

 

 

 

 

 

2.

plus scheduled payments of principal in respect of Total Indebtedness during
such period other than any such payments due upon the final maturity of any
obligation which is Total Indebtedness, in each case for Borrower and its
Subsidiaries for such period:

 

$ 

 

 

 

 

 

 

 

 

 

 

3.

plus dividends paid in Cash on Equity Interests of Borrower and its Subsidiaries
to third parties during such period:

 

$ 

 

 

 

 

 

 

 

 

 

 

4.

plus mandatory principal prepayments in respect of

 

 

 

 

--------------------------------------------------------------------------------

(4)           To the extent deducted in determining Net Income.

(5)           To the extent deducted in determining Net Income.

(6)           To the extent deducted in determining Net Income.

(7)           To the extent included in determining Net Income.

(8)           To the extent included in determining Net Income.

(9)           Insert minimum requirement from Section 6.12(b) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

 

 

 

Subordinated Indebtedness made pursuant to Section 7.11(b) of the Credit
Agreement during such period:

 

$

 

 

 

 

 

 

 

 

 

 

5.

Total: (Line 1 + 2 + 3 + 4):

 

$

 

 

 

 

 

 

 

 

 

C.

EBITDA Coverage Ratio (Line A.12 ÷ Line B.5)

 

: 1.0

 

 

 

 

 

 

 

 

 

Minimum Required:

 

: 1.0

(9)

 

IV.

Section 6.12(c) — Bondable Capacity Ratio

 

 

 

 

 

A.

65% of the net book value of utility plant, property and equipment of the
Regulated Subsidiaries, determined in accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

B.

aggregate principal amount of Total Indebtedness of Borrower’s Subsidiaries as
of the Statement Date:

 

$

 

 

 

 

 

 

 

 

C.

net Bondable Capacity (Line A — Line B):

 

$

 

 

 

 

 

 

 

 

D.

Total Indebtedness of Borrower (but not of its Subsidiaries) outstanding on the
Statement Date:

 

$

 

 

 

 

 

 

 

 

E.

Subordinated Indebtedness outstanding on the Statement Date:

 

$

 

 

 

 

 

 

 

 

F.

net Indebtedness of Borrower (Line D — Line E):

 

$

 

 

 

 

 

 

 

 

G.

Bondable Capacity Ratio (Line C ÷ Line F):

 

:1.00

 

 

 

 

 

 

 

 

Minimum Required:

 

1.20:1.00

 

 

V.

Section 6.12(d) — Operating Income Ratio

 

 

 

 

 

A.

aggregate segment operating income of the Regulated Subsidiaries for the twelve
month period ended on the Statement Date(10):

 

$

 

 

 

 

 

 

 

 

B.

consolidated total segment operating income (excluding corporate and other) for
the twelve month period ended on the Statement Date(11):

 

$

 

 

 

 

 

 

 

 

C.

Operating Income Ratio (Line A ÷ Line B):

 

$

 

 

 

 

 

 

 

 

Minimum Required:

 

0.65:1.00

 

 

--------------------------------------------------------------------------------

(10)         Determined consistently with GAAP and consistently with the past
practices of Borrower.

(11)         Determined consistently with GAAP and consistently with the past
practices of Borrower.

 

--------------------------------------------------------------------------------


 

VI.

Section 7.02(h) — Other Investments

 

 

 

 

 

A.

Aggregate outstanding “other Investments”(12) of Borrower and its Subsidiaries
as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

Maximum Permitted:

 

$

10,000

 

 

VII.

Section 7.03(e) — Indebtedness of Borrower and the Regulated Subsidiaries

 

 

 

 

 

A.

Aggregate principal amount of Indebtedness of Borrower and the Regulated
Subsidiaries permitted under Section 7.03(e)  of the Credit Agreement as of the
Statement Date:

 

$

 

 

 

 

 

 

 

 

Maximum Permitted:

 

$

40,000

 

 

 

 

 

 

 

 

B.

Aggregate principal amount of Indebtedness of Borrower and the Regulated
Subsidiaries permitted under Section 7.03(e) of the Credit Agreement which is
governed by instruments, documents and agreements which do not comply with the
provisions of Section 7.09 of the Credit agreement as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

Maximum Permitted:

 

$

5,000

 

 

VIII.

Section 7.03(f) — Indebtedness of the Unregulated Subsidiaries

 

 

 

 

 

A.

Aggregate principal amount of Indebtedness of the Unregulated Subsidiaries as of
the Statement Date:

 

$

 

 

 

 

 

 

 

 

Maximum Permitted:

 

$

10,000

 

 

IX.

Section 7.03(h) — Indebtedness re: Asset Acquisition

 

 

 

 

 

A.

Aggregate principal amount of Indebtedness of Borrower (including obligations in
respect of Capital Lease Obligations) incurred to directly finance the
acquisition of fixed or capital assets, and refinancings thereof which do not
increase the principal amount outstanding thereunder, as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

Maximum Permitted:

 

$

12,500

 

 

X.

Section 7.05(h) — Dispositions

 

 

 

 

 

A.

Aggregate Dispositions made by Borrower and its Subsidiaries for fair market
value made when no Default or Event of Default has occurred and remains
continuing or would result therefrom (including any Pro Forma Covenant Default)
since the Closing Date:

 

$

 

 

 

 

 

 

 

 

Maximum Permitted:

 

$

25,000

 

 

--------------------------------------------------------------------------------

(12)        “other Investments” includes all Investments made by Borrower and
its Subsidiaries other than Investments permitted under Sections 7.02(a) –
7.02(g) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit D to Amendment

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of May 28, 2009, by the
undersigned (each a “Joining Party” and collectively, the “Joining Parties”),
and delivered to Bank of America, N.A., as Administrative Agent (“Administrative
Agent”), pursuant to the Amended and Restated Continuing Guaranty dated as of
February 15, 2008 made by certain Subsidiaries (collectively, the “Guarantors”)
of SouthWest Water Company, a Delaware corporation (the “Borrower”), in favor of
Administrative Agent for the ratable benefit of the Beneficiary described
therein (as amended by that certain Amendment No. 1 to Guaranty and Consent of
Guarantors of even date herewith and as such agreement may from time to time be
extended, modified, renewed, restated, supplemented or amended, the
“Guaranty”).  Terms used but not defined in this Joinder shall have the meanings
defined for those terms in the Guaranty.

 

RECITALS

 

A.            Each Joining Party is a Subsidiary of Borrower and has agreed to
enter into this Joinder, pursuant to Section 6.13 of the Credit Agreement, to
become a Guarantor under the terms and conditions of the Guaranty.

 

B.            Each Joining Party expects to realize direct and indirect benefits
as a result of the availability to Borrower of the credit facilities under the
Credit Agreement.

 

NOW THEREFORE, each Joining Party agrees as follows:

 

AGREEMENT

 

1.             By this Joinder, each Joining Party becomes a “Guarantor” under
and pursuant to Section 20 of the Guaranty.  Each Joining Party agrees that,
upon its execution of this Joinder, it will become a Guarantor under the
Guaranty with respect to all Guaranteed Obligations heretofore or hereafter
incurred, and it will be bound by all terms, conditions, and duties applicable
to a Guarantor under the Guaranty.

 

2.             The effective date of this Joinder is May 28, 2009.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

“Joining Parties”

 

 

 

Metro-H2O, Ltd.,

 

a Texas limited partnership

 

 

 

 

By: Metro-H2O Utilities, Inc.

 

 

Its: General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Metro-H2O Utilities, Inc.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SWWC Enterprises, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SWWC Utilities, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CDC Maintenance, Inc.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

New Mexico Utilities, Inc.,

 

a New Mexico corporation,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED:

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit E to Amendment

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (as amended, restated, extended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of May 28,
2009, is made by each of the Persons listed on the signature pages hereto,
together with each other Person who may become a party hereto pursuant to
Section 27 of this Agreement (each a “Grantor” and collectively the “Grantors”),
jointly and severally in favor of the Secured Party (as defined below), with
reference to the following facts:

 

RECITALS

 

A.            Pursuant to the Amended and Restated Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of February 15, 2008, by and among SouthWest Water
Company, a Delaware corporation (“Borrower”), each lender from time to time
party thereto (each a “Lender” and collectively the “Lenders”), and Bank of
America, N.A., as Administrative Agent, the Lenders have agreed to extend
certain credit facilities to Borrower.

 

B.            Concurrently herewith, Borrower and Administrative Agent (with the
consent of the Required Lenders) are entering into that certain Amendment No. 2
to Amended and Restated Credit Agreement (the “Amendment”), which provides, as a
condition to its effectiveness, that Grantors enter into this Agreement and
grant security interests to Secured Party as herein provided.

 

C.            Each Grantor expects to realize direct and indirect benefits as a
result of the availability of the aforementioned credit facilities.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Administrative Agent and the Lenders to
enter into the Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Grantors hereby jointly
and severally represent, warrant, covenant, agree, assign and grant as follows:

 

E.             Definitions.  This Agreement is the Security Agreement referred
to in the Credit Agreement (as amended by the Amendment).  This Agreement is one
of the “Loan Documents” referred to in the Credit Agreement.  Terms defined in
the Credit Agreement and not otherwise defined in this Agreement shall have the
meanings defined for those terms in the Credit Agreement.  Terms defined in the
California Commercial Code (the “CCC”) and not otherwise defined in this
Agreement or in the Credit Agreement shall have the meanings defined for those
terms in the CCC.  As used in this Agreement, the following terms shall have the
meanings respectively set forth after each:

 

“Certificates” means all certificates, instruments or other documents now or
hereafter representing or evidencing any Pledged Securities.

 

“Closing Date” means the date on which the conditions set forth in Section 23 of
the Amendment are satisfied or waived.

 

“Collateral” means and includes all present and future right, title and interest
of Grantors, or any one or more of them, in or to any personal property or
assets whatsoever, whether now or hereafter

 

10

--------------------------------------------------------------------------------


 

acquired and wherever the same may from time to time be located, and all rights
and powers of Grantors, or any one or more of them, to transfer any interest in
or to any personal property or assets whatsoever, including, without limitation,
any and all of the following personal property:

 

a.             All present and future accounts, accounts receivable, agreements,
contracts, leases, contract rights, payment intangibles, rights to payment,
instruments, documents, chattel paper (whether tangible or electronic),
promissory notes, security agreements, guaranties, letters of credit,
letter-of-credit rights, undertakings, surety bonds, insurance policies (whether
or not required by the terms of the Loan Documents), notes and drafts, and all
forms of obligations owing to any Grantor or in which any Grantor may have any
interest, however created or arising and whether or not earned by performance;

 

b.             All present and future general intangibles, all tax refunds of
every kind and nature to which any Grantor now or hereafter may become entitled,
however arising, all other refunds, and all deposits, credits, reserves, loans,
royalties, cost savings, deferred payments, goodwill, choses in action,
liquidated damages, rights to indemnification, trade secrets, computer programs,
software, customer and supplier lists, licenses, permits, copyrights,
technology, processes, proprietary information, insurance proceeds of which any
Grantor is a beneficiary;

 

c.             All present and future: (i) trademarks, trade names, trade
styles, service marks, all prints and labels on which said trademarks, trade
names, trade styles and service marks appear, have appeared, or will appear, and
all designs and general intangibles of a like nature, all applications,
registrations, and recordings relating to the foregoing in the United States
Patent and Trademark Office (“USPTO”) or in any similar office or agency of the
United States of America, any state thereof, or any political subdivision
thereof, or in any other countries, and all reissues, extensions, and renewals
thereof, including, without limitation, those registered and applied-for
trademarks, terms, designs and applications described in Schedule 1 attached
hereto and made a part hereof (the “Trademarks”), and (ii) the goodwill of the
business symbolized by each of the Trademarks, including, without limitation,
all customer lists and other records relating to the distribution of products or
services bearing the Trademarks (that portion of the Collateral described in the
foregoing clauses (i) and (ii) is referred to herein as the “Trademark
Collateral”);

 

d.             All present and future: patents, whether foreign or domestic,
applications, registrations, and recordings relating to such patents in the
USPTO or in any similar office or agency of the United States of America, any
state thereof, or any political subdivision thereof, or in any other countries,
and all licenses, reissues, extensions, and renewals thereof, including those
patents and applications, registrations and recordings described in Schedule 2
attached hereto and made a part hereof (the “Patents”);

 

e.             All present and future: copyrights, rights and interests in
copyrights, works protectable by copyright, copyright registrations and
copyright applications, whether foreign or domestic, and United States, state
and international registrations of the foregoing, and all reissues, extensions
and renewals of the foregoing, including, without limitation, those listed on
Schedule 3 hereto (the “Copyrights”), together with all income, royalties,
damages and payments now or hereafter due and/or payable with respect to the
foregoing; the right to sue for past, present and future infringements of rights
in copyrights, all goodwill of Grantors related thereto, and any and all
proceeds of any of the foregoing, including, but not limited to, any and all
proceeds of licensing thereof (the “Copyright Collateral”; and collectively with
the Trademark Collateral and the Patents, the “IP Collateral”);

 

11

--------------------------------------------------------------------------------


 

f.              All present and future deposit accounts of any Grantor,
including, without limitation, any demand, time, savings, passbook or like
account maintained by any Grantor with any bank, savings and loan association,
credit union or like organization, and all money, Cash and cash equivalents of
any Grantor, whether or not deposited in any such deposit account;

 

g.             All present and future books and records, including, without
limitation, books of account and ledgers of every kind and nature, all
electronically recorded data relating to any Grantor or the business thereof,
all receptacles and containers for such records, and all files and
correspondence;

 

h.             All present and future goods, including, without limitation, all
consumer goods, farm products, inventory, equipment, catalogs, machinery, tools,
molds, dies, furniture, furnishings, fixtures, trade fixtures, motor vehicles
and all other goods used in connection with or in the conduct of any Grantor’s
business, including all goods as defined in Section 9102(44) of the CCC;

 

i.              All present and future inventory and merchandise, including,
without limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing;

 

j.              All present and future stocks, bonds, debentures, securities
(whether certificated or uncertificated), securities entitlements, securities
accounts, commodity contracts, commodity accounts, subscription rights, options,
warrants, puts, calls, certificates, investment property, partnership interests,
limited liability company membership or other interests, joint venture
interests, certificates of deposit, Investments and/or brokerage accounts,
including all Pledged Collateral, and all rights, preferences, privileges,
dividends, distributions, redemption payments, or liquidation payments with
respect thereto;

 

k.             All present and future accessions, appurtenances, components,
repairs, repair parts, spare parts, replacements, substitutions, additions,
issue and/or improvements to or of or with respect to any of the foregoing;

 

l.              All other present and future tangible and intangible property of
any Grantor;

 

m.            All present and future rights, remedies, powers and/or privileges
of any Grantor with respect to any of the foregoing, including the right to make
claims thereunder or with respect thereto; and

 

n.             Any and all proceeds and products of any of the foregoing,
including, without limitation, all money, accounts, payment intangibles, general
intangibles, deposit accounts, promissory notes, documents, instruments,
certificates of deposit, chattel paper, goods, insurance proceeds, claims by
Grantors against third parties for past, present and future infringement of the
IP Collateral or any license with respect thereto, and any other tangible or
intangible property received upon the sale or disposition of any of the
foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include (i) assets
subject to any Lien permitted under Section 7.01(p) of the Credit Agreement
where the security agreement or other

 

12

--------------------------------------------------------------------------------

 

instrument creating such purchase money Lien prohibits the granting of a
security interest in such assets to Secured Party or results in an event of
default under such security agreement or instrument (other than to the extent
that such term would be rendered ineffective pursuant to the CCC or any other
applicable law (including any Debtor Relief Law)); provided that the security
interest in any such assets shall automatically attach hereunder when and after
any such Liens are discharged or released or when the assets encumbered by such
Liens are no longer subject to such restrictions or (ii) the Excluded
Securities.

 

“Distribution” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest or on account of any return of capital to
stockholders, partners or members (or the equivalent Person thereof).

 

“Equity Interest” has the meaning set forth in the Credit Agreement.

 

“Excluded Securities” means the Equity Interests held by the Borrower in
Suburban Water Systems.

 

“Issuer” means any issuer of any Pledged Securities.

 

“Pledged Collateral” means any and all property of any Grantor now or hereafter
pledged and delivered to Secured Party pursuant to this Agreement, and includes
without limitation (a) the Pledged Securities and any Certificates representing
or evidencing the same, (b) all proceeds and products of any of the foregoing,
(c) any and all collections, Distributions, Cash, instruments, interest or
premiums with respect to any of the foregoing and (d) any and all rights,
titles, interests, privileges, benefits and preferences appertaining or
incidental to any of the foregoing, provided that the Pledged Collateral shall
not include the Excluded Securities.

 

“Pledged Securities” means (a) any and all Equity Interests in the Subsidiaries
now or hereafter owned by any Grantor, including any interest of any Grantor in
the entries on the books of any securities intermediary or financial
intermediary pertaining thereto (the existing Subsidiaries of Grantors are
listed on Schedule 4), (b) any and all Equity Interests now or hereafter issued
in substitution, exchange or replacement therefor, or with respect thereto, and
(c) any and all warrants, options or other rights to subscribe to or acquire any
additional Equity Interests in the Subsidiaries owned by any Grantor, provided
that the Pledged Securities shall not include the Excluded Securities.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of Borrower and the other Loan Parties to Secured Party arising
under or relating to the Loan Documents, or any Swap Contract entered into by
Borrower with any Secured Party, or any Cash Management Agreement entered into
by any Loan Party with any Secured Party, or any one or more of them, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including Obligations of performance as well as
Obligations of payment, and including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrower or any other Loan Party.

 

“Secured Party” means the Administrative Agent, the Lenders (including the Swing
Line Lender), the L/C Issuer, each Lender or Affiliate of a Lender party to a
Swap Contract with the Borrower or party to a Cash Management Agreement with any
Loan Party, and each of them, and any one or more of them.  Subject to the terms
of the Credit Agreement, each right, remedy, privilege or power of Secured

 

13

--------------------------------------------------------------------------------


 

Party shall be exercised by Administrative Agent.  Any notices to be delivered
to Secured Party shall be delivered to the Administrative Agent

 

F.             Further Assurances.  At any time and from time to time at the 
request of Secured Party, each Grantor shall execute and deliver to
Administrative Agent all such financing statements and other instruments and
documents in form and substance reasonably satisfactory to Secured Party as
shall be necessary to fully perfect, when filed and/or recorded, Secured Party’s
security interests granted pursuant to Section 3 of this Agreement.  At any time
and from time to time, Administrative Agent shall be entitled to file and/or
record any or all such financing statements, instruments and documents held by
it, and any or all such further financing statements, documents and instruments,
and to take all such other actions, as Secured Party may deem appropriate to
perfect and to maintain perfected the security interests granted in Section 3 of
this Agreement.  At Secured Party’s request at any time, each Grantor shall
execute and deliver all such further financing statements, instruments and
documents, and shall do all such further acts and things, as may be deemed
necessary by Secured Party to create and perfect, and to continue and preserve,
an indefeasible security interest in the Collateral in favor of Secured Party,
or the priority thereof.  With respect to any Collateral consisting of
certificated securities, instruments, documents, certificates of title,
documents of title or other evidence of ownership of motor vehicles, trailers,
semi-trailers, and accessories thereof, as to which Secured Party’s security
interest need be perfected by, or the priority thereof need be assured by,
possession of such Collateral, Grantors will upon demand of Administrative Agent
deliver possession of same in pledge to Administrative Agent with, upon the
Administrative Agent’s request, appropriate notations satisfactory to
Administrative Agent disclosing that such Collateral is subject to Secured
Party’s interests.  With respect to any Collateral consisting of securities,
instruments, partnership or joint venture interests or the like, Grantors hereby
consent and agree that the issuers of, or obligors on, any such Collateral, or
any registrar or transfer agent or trustee for any such Collateral, shall be
entitled to accept the provisions of this Agreement as conclusive evidence of
the right of Secured Party to effect any transfer or exercise any right
hereunder or with respect to any such Collateral, notwithstanding any other
notice or direction to the contrary heretofore or hereafter given by any Grantor
or any other Person to such issuers or such obligors or to any such registrar or
transfer agent or trustee.

 

G.            Security Agreement.  For valuable consideration, Grantors and each
of them hereby assign and pledge to Secured Party, and grant to Secured Party a
security interest in, all presently existing and hereafter acquired Collateral,
as security for the timely payment and performance of all of the Secured
Obligations.  This Agreement is a continuing and irrevocable agreement and all
the rights, powers, privileges and remedies hereunder shall apply to any and all
Secured Obligations, including those arising under successive transactions which
shall either continue the Secured Obligations, increase or decrease them, or
from time to time create new Secured Obligations after all or any prior Secured
Obligations have been satisfied, and notwithstanding the bankruptcy of Borrower,
any other Grantor or any other Person or any other event or proceeding affecting
any Person.

 

H.            Delivery of Certain Pledged Collateral.  On or within 20 days
after the Closing Date, each Grantor shall cause to be pledged and delivered to
Secured Party the Certificates, if any, evidencing the Equity Interests listed
on Schedule 4 hereto.  Following the Closing Date, all additional Certificates
and Pledged Collateral shall from time to time be delivered to Secured Party by
the applicable Grantor.  All Certificates at any time delivered to Secured Party
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Secured Party.  Administrative Agent shall hold all
Certificates pledged hereunder pursuant to this Agreement unless and until
released in accordance with Section 5 of this Agreement.

 

14

--------------------------------------------------------------------------------


 

I.              Release of Pledged Collateral.  Pledged Collateral that is
required to be released from the pledge and security interest created by this
Agreement in order to permit any Grantor to consummate any disposition of stock
or assets, merger, consolidation, amalgamation, acquisition, or dividend payment
or distribution that such Grantor is entitled to consummate pursuant to the Loan
Documents, if any, shall be so released by Secured Party at such times and to
the extent necessary to permit such Grantor to consummate such permitted
transactions promptly following Secured Party’s receipt of written request
therefor by such Grantor specifying the purpose for which release is requested
and such further certificates or other documents as Secured Party shall request
in its reasonable discretion to confirm that such Grantor is permitted to
consummate such permitted transaction and to confirm Secured Party’s replacement
Lien on appropriate collateral (unless replacement collateral is not required
pursuant to the Loan Documents).  Any request for any permitted release shall be
transmitted to Administrative Agent on behalf of Secured Party.  Administrative
Agent, at the expense of Grantors, promptly shall redeliver all Certificates and
shall execute and deliver to Grantors all documents requested by Grantors that
are reasonably necessary to release Pledged Collateral of record whenever
Grantors shall be entitled to the release thereof in accordance with this
Section 5.

 

J.             Grantors’ Representations, Warranties and Agreements.  Except as
otherwise disclosed to Secured Party in writing concurrently herewith, and
except as set forth in the Schedules, each Grantor represents, warrants and
agrees that: (a) Grantor owns the sole, full and clear title to all of the
existing Collateral in which such Grantor is purporting to grant a security
interest to Secured Party and such Grantor has the right and power to grant the
security interests granted hereunder; (b) Grantor is the sole legal and
beneficial owner of the Pledged Collateral in which such Grantor is purporting
to grant a security interest to Secured Party, and the Collateral is not subject
to any Lien other than Liens permitted under Section 7.01 of the Credit
Agreement; (c)  Grantor has the right and power to pledge the Pledged Collateral
owned by such Grantor to Secured Party without the consent, approval or
authorization of, or notice to, any Person (other than such consents, approvals,
authorization or notices which have been obtained or given prior to the date
hereof) and such pledge constitutes the valid, binding and enforceable
obligation of such Grantor, enforceable against such Grantor in accordance with
the terms hereof and the other Loan Documents, except as enforcement may be
limited by Debtor Relief Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion; (d) all Equity Interests that constitute a portion of the Pledged
Collateral are duly authorized, validly issued in accordance with all applicable
Laws, fully paid and non-assessable, and represent (i) one hundred percent
(100%) of the Equity Interests owned by such Grantor in each Subsidiary
organized under the laws of any political subdivision of the United States; or
(ii) sixty-five percent (65%) of the Equity Interests owned by such Grantor in
each Subsidiary organized outside the United States; (e) except as specifically
permitted under the Loan Documents, Grantor will not (i) sell, assign, exchange,
transfer, grant an exclusive or nonexclusive license in, or otherwise dispose
of, or contract to sell, assign, exchange, transfer, grant an exclusive or
nonexclusive license in, or otherwise dispose of, or grant any option with
respect to, any of the Collateral, (ii) create or permit to exist any Lien upon
or with respect to any of the Collateral, except for Liens permitted under
Section 7.01 of the Credit Agreement, or (iii) take any action with respect to
the Collateral which is inconsistent with the provisions or purposes of this
Agreement or any other Loan Document; (f) each Grantor will pay, prior to
delinquency, all taxes, charges, Liens and assessments against the portion of
the Collateral owned by it, except such as are timely contested in good faith,
and upon its failure to pay or so contest such taxes, charges, Liens and
assessments, Secured Party at its option may pay any of them, and Secured Party
shall be the sole judge of the legality or validity thereof and the amount
necessary to discharge the same; (g) the Collateral will not be used for any
unlawful purpose or in violation of any Law, regulation or ordinance, nor used
in any way that will void or impair any insurance required to be carried in
connection therewith; (h) Grantor will, to the extent consistent with good
business practice, keep the portion of the Collateral owned by it in reasonably
good repair, working order and condition, and from time to time make all needful
and proper repairs, renewals, replacements, additions and improvements thereto
and, as

 

15

--------------------------------------------------------------------------------


 

appropriate and applicable, will otherwise deal with such portion of the
Collateral in all such ways as are considered good practice by owners of like
property; (i) Grantor will take all reasonable steps to preserve and protect the
portion of the Collateral owned by it, including, with respect to the Patents,
Trademarks and Copyrights, the filing of any renewal affidavits and
applications; (j) as of the date hereof, Grantor has no Trademarks registered,
or subject to pending applications, in the USPTO, or to the best knowledge of
Grantor, any similar office or agency in the United States of America other than
those described in Schedule 1 attached hereto; (k) as of the date hereof,
Grantor has no Patents registered, or subject to pending  applications, in the
USPTO, or to the best knowledge of Grantor, any similar office or agency in the
United States of America other than those described in Schedule 2 attached
hereto; (l) to the best of Grantor’s knowledge there are no actions, suits,
proceedings or investigations pending or threatened in writing against Grantor
before any Governmental Authority which could reasonably be expected to cause
any portion of the IP Collateral to be adjudged invalid or unenforceable, in
whole or in part; (m) Grantor shall not file any application for the
registration of a Patent, Trademark or Copyright with the USPTO, USCO (as
defined below) or any similar office or agency in the United States of America,
or any State therein, unless such Grantor promptly thereafter notifies
Administrative Agent of such action; (n) Grantors have not abandoned any Patent,
Trademark or Copyright, and Grantors will not do any act, or omit to do any act,
whereby any Patent, Trademark or Copyright may become abandoned, canceled,
invalidated, unenforceable, avoided, or avoidable unless such Grantor has
reasonably determined that such Patent, Trademark or Copyright is of no further
material value in its business, as set forth in a notice to Administrative
Agent, or such Grantor has obtained the written consent of the Administrative
Agent; (o) Grantor shall immediately notify Administrative Agent promptly if it
knows or has reason to know of any reason why any applicable registration or
recording of any Patent, Trademark or Copyright of any material value may become
abandoned, canceled, invalidated, or unenforceable; (p) subject to the preceding
limitations respecting immaterial Patents, Trademarks or Copyright, Grantor will
render any assistance, as Secured Party may reasonably determine is necessary,
to Secured Party in any proceeding before the USPTO, the USCO, any federal or
state court, or any similar office or agency in the United States of America, or
any State therein, to maintain any Patent, Trademark or Copyright and to protect
Secured Party’s security interest therein, including, without limitation, filing
of renewals, affidavits of use, affidavits of incontestability and opposition,
interference, and cancellation proceedings; (q) Grantor will promptly notify
Administrative Agent if such Grantor learns of any use by any Person of any term
or design likely to cause confusion with any of the Trademarks which are
material to Grantor’s business, or of any use by any Person of any other process
or product which infringes upon any of the Trademarks in a manner which is
material to Grantor’s business, and if requested by Administrative Agent, such
Grantor, at its expense, shall join with Secured Party in such action as Secured
Party in Secured Party’s discretion may reasonably deem advisable for the
protection of Secured Party’s interest in and to the Trademarks; (r) Grantor
assumes all responsibility and liability arising from the use of the Trademarks,
Patents and Copyrights, and such Grantor hereby indemnifies and holds the
Administrative Agent and each of the Lenders harmless from and against any
claim, suit, loss, damage or expense (including reasonable attorneys’ fees)
arising out of any alleged defect in any product manufactured, promoted, or sold
by any Grantor (or any Affiliate or Subsidiary thereof) in connection with any
Patent, Trademark or Copyright or out of the manufacture, promotion, labeling,
sale, or advertisement of any such product by any Grantor or any Affiliate or
Subsidiary thereof; (s) Grantor shall promptly notify Administrative Agent in
writing of any adverse determination in any proceeding in the USPTO, USCO, or
any other foreign or domestic Governmental Authority, court or body, regarding
such Grantor’s claim of ownership in any of the Trademarks, Patents or
Copyrights, and in the event of any infringement of any Trademarks, Patents or
Copyrights owned by such Grantor by a third party which is material to such
Grantor’s business, such Grantor shall promptly notify Secured Party of such
infringement and sue for and diligently pursue damages for such infringement,
and if such Grantor shall fail to take such action within one (1) month after
such notice is given to Secured Party, Secured Party may, but shall not be
required to, itself take such action in the name of such Grantor, and such
Grantor hereby appoints Secured Party the true and lawful attorney of such
Grantor, for it and in its name, place and stead, on behalf of such Grantor, to

 

16

--------------------------------------------------------------------------------


 

commence judicial proceedings in any court or before any other tribunal to
enjoin and recover damages for such infringement, any such damages due to such
Grantor, net of costs and reasonable attorneys’ fees, to be applied to the
Secured Obligations; (t) Grantor will maintain, with responsible insurance
companies, insurance covering the Collateral against such insurable losses as is
required by the Credit Agreement and as is consistent with sound business
practice, and will, at the Administrative Agent’s request, cause Administrative
Agent (for the benefit of Secured Party) to be designated as an additional
insured and/or loss payee (as customary for secured parties based on the type of
insurance) with respect to all insurance (whether or not required by the Credit
Agreement), will endeavor to obtain the written agreement of the insurers that
such insurance shall not be cancelled, terminated or materially modified to the
detriment of Secured Party without at least 20 days’ prior written notice to
Administrative Agent, and will furnish copies of such insurance policies or
certificates to Administrative Agent promptly upon request therefor and will
otherwise comply with the terms and provisions of the Credit Agreement with
respect to such insurance coverage; (u) Grantor will promptly notify
Administrative Agent in writing in the event of any substantial or material
damage to the Collateral (considered as a whole) from any source whatsoever,
and, except for the disposition of collections and other proceeds of the
Collateral permitted by Section 8 hereof, Grantor will not remove or permit to
be removed any part of the Collateral from its places of business without the
prior written consent of Secured Party, except for such items of the Collateral
as are removed in the ordinary course of business or in connection with any
transaction or disposition otherwise permitted by the Loan Documents;  (v) in
the event Grantor changes its name or its address as either are set forth herein
or in the Credit Agreement, such Grantor will notify Administrative Agent of
such name and/or address change promptly, but in any event, within thirty (30)
days; (w) as of the date hereof, none of Grantors has any Copyrights registered
with the United States Copyright Office (“USCO”), or any similar office or
agency in the United States of America, or elsewhere other than those described
in Schedule 3; (x)  each Grantor authorizes Secured Party to modify this
Agreement by amending the Schedules hereto to include any new IP Collateral,
renewal thereof or any IP Collateral applied for and obtained hereafter; and
each Grantor shall, upon request of Secured Party from time to time execute and
deliver to Secured Party any and all assignments, agreements, instruments,
documents and such other papers as may be requested by Secured Party to evidence
the assignment of a security interest in each such IP Collateral; and (y) with
respect to the Copyright Collateral, each Grantor shall, at its sole expense,
do, make, execute and deliver all such additional and further acts, things,
deeds, assurances, and instruments, in each case in form and substance
satisfactory to Secured Party, relating to the creation, validity, or perfection
of the security interests provided for in this Agreement under 35 U.S.C.
Section 261, 15 U.S.C. Section 1051 et seq., 17 U.S.C. Sections 101, 201 et
seq., the CCC or other Law of the United States of America, the State of
California, other States or any other domestic or foreign jurisdiction as
Secured Party may from time to time reasonably request, and shall take all such
other action as Secured Party may reasonably require to perfect Secured Party’s
security interest in any of the Copyright Collateral and to completely vest in
and assure to Secured Party its rights hereunder in any of the Copyright
Collateral, and each Grantor hereby irrevocably authorizes Secured Party or its
designee, at such Grantor’s expense, to execute such documents, and file such
financing statements with respect thereto, with or without such Grantor’s
signature, as Secured Party may reasonably deem appropriate.  In the event that
any recording or refiling (or the filing of any statement of continuation or
assignment of any financing statement) or any other action, is required at any
time to protect and preserve such security interests in the Copyright
Collateral, Grantors shall, at their sole cost and expense, cause the same to be
done or taken at such time and in such manner as may be necessary and as may be
reasonably requested by Secured Party.  Each Grantor further authorizes Secured
Party to have this or any other similar agreement recorded or filed with the
USCO or other appropriate federal, state or foreign government office.

 

K.            Deposit Accounts.  For each deposit account included in the
Collateral that any Grantor at any time opens or maintains, such Grantor shall,
at Administrative Agent’s request enter into and cause the depository bank to
enter into a deposit account control agreement, in such form reasonably

 

17

--------------------------------------------------------------------------------


 

satisfactory to Administrative Agent, pursuant to which the depository bank
agrees to comply at any time with instructions from the Administrative Agent to
such depositary bank directing the disposition of funds from time to time
credited to such deposit account, without further consent of such Grantor, with
the Grantor being permitted, unless an Event of Default has occurred and is
continuing, to exercise rights to withdraw funds from such deposit account. 
Without limitation on the foregoing, Administrative Agent shall also have the
right at any time, whether or not an Event of Default shall have occurred or be
continuing, to make inquiry of each applicable depositary institution at which a
deposit account is maintained to verify the account balance of such deposit
account.

 

L.             Secured Party’s Rights Re Collateral.  At any time (whether or
not an Event of Default has occurred), and without notice or demand and at the
expense of each Grantor, Secured Party may, to the extent it may be necessary or
desirable to protect the security hereunder, but Secured Party shall not be
obligated to: (a) at all times on reasonable notice, enter upon any premises on
which Collateral is situated and examine the same, provided such examinations
shall occur no more frequently than twice every 12 months unless an Event of
Default has occurred and is continuing, or (b) perform any obligation of any
Grantor under this Agreement or any obligation of any other Person under the
Loan Documents.  At any time and from time to time, at the expense of each
Grantor, Secured Party may, to the extent it may be necessary or desirable to
protect the security hereunder, but Secured Party shall not be obligated
to:  (i) after the occurrence and during the continuance of an Event of Default,
notify obligors on the Collateral that the Collateral has been assigned to
Secured Party; and (ii) at any time and from time to time request from obligors
on the Collateral, in the name of any Grantor or in the name of Secured Party,
information concerning the Collateral and the amounts owing thereon.  The
foregoing power of attorney is coupled with an interest and is
irrevocable.  Each Grantor shall maintain books and records pertaining to the
Collateral in such detail, form and scope as is consistent with such Grantor’s
prior practices.  Secured Party shall at all times on reasonable notice have
full access to and the right to audit any and all of Grantors’ books and records
pertaining to the Collateral, and to confirm and verify the value of the
Collateral and to do whatever else Secured Party may deem necessary or desirable
to protect its interests provided that Secured Party shall not conduct more than
two such audits in any 12 month period unless an Event of Default has occurred
and is continuing.  Secured Party shall be under no duty or obligation
whatsoever to take any action to preserve any rights of or against any prior or
other parties in connection with the Collateral, to exercise any voting rights
or managerial rights with respect to any Collateral, whether or not an Event of
Default shall have occurred, or to make or give any presentments, demands for
performance, notices of non-performance, protests, notices of protests, notices
of dishonor or notices of any other nature whatsoever in connection with the
Collateral or the Secured Obligations.  Secured Party shall be under no duty or
obligation whatsoever to take any action to protect or preserve the Collateral
or any rights of any Grantor therein, or to make collections or enforce payment
thereon, or to participate in any foreclosure or other proceeding in connection
therewith.

 

M.           Collections on the Collateral.  Except as otherwise provided in any
Loan Document, Grantors shall have the right to use and to continue to make
collections on and receive dividends and other proceeds of all of the Collateral
in the ordinary course of business so long as no Event of Default shall have
occurred and be continuing.  Upon the occurrence and during the continuance of
an Event of Default, at the option of Secured Party, Grantors’ right to make
collections on and receive dividends and other proceeds of the Collateral and to
use or dispose of such collections and proceeds shall terminate, and any and all
dividends, proceeds and collections, including all partial or total prepayments,
then held or thereafter received on or on account of the Collateral will be held
or received by Grantors in trust for Secured Party and immediately delivered in
kind to Administrative Agent on behalf of Secured Party.  Any remittance
received by any Grantor from any Person shall be presumed to relate to the
Collateral and to be subject to Secured Party’s security interests.  Upon the
occurrence and during the continuance of an Event of Default, Secured Party
shall have the right at all times to receive, receipt for, endorse, assign,
deposit and deliver, in the name of Secured Party or in the name of the
appropriate

 

18

--------------------------------------------------------------------------------


 

Grantor, any and all checks, notes, drafts and other instruments for the payment
of money constituting proceeds of or otherwise relating to the Collateral; and
each Grantor hereby authorizes Secured Party to affix, by facsimile signature or
otherwise, the general or special endorsement of it, in such manner as Secured
Party shall deem advisable, to any such instrument in the event the same has
been delivered to or obtained by Secured Party without appropriate endorsement,
and Secured Party and any collecting bank are hereby authorized to consider such
endorsement to be a sufficient, valid and effective endorsement by the
appropriate Grantor, to the same extent as though it were manually executed by
the duly authorized officer of the appropriate Grantor, regardless of by whom or
under what circumstances or by what authority such facsimile signature or other
endorsement actually is affixed, without duty of inquiry or responsibility as to
such matters, and each Grantor hereby expressly waives demand, presentment,
protest and notice of protest or dishonor and all other notices of every kind
and nature with respect to any such instrument.

 

N.            Possession of Collateral by Secured Party.  All the Collateral
now, heretofore or hereafter delivered to Secured Party shall be held by
Administrative Agent on behalf of Secured Party in Administrative Agent’s
possession, custody and control.  Any or all of the Collateral consisting of
Cash or Cash Equivalents delivered to Secured Party shall, to the extent
possible, be held in an interest-bearing account and Secured Party may, in its
discretion, apply any such interest to payment of the Secured
Obligations.  Nothing herein shall obligate Secured Party to invest any
Collateral or obtain any particular return thereon.  Upon the occurrence and
during the continuance of an Event of Default, whenever any of the Collateral is
in Secured Party’s possession, custody or control, Secured Party may use,
operate and consume the Collateral, whether for the purpose of preserving and/or
protecting the Collateral, or for the purpose of performing any of Grantors’
obligations with respect thereto, or otherwise.  Administrative Agent may at any
time deliver or redeliver the Collateral or any part thereof to Grantors, and
the receipt of any of the same by any Grantor shall be complete and full
acquittance for the Collateral so delivered, and Secured Party thereafter shall
be discharged from any liability or responsibility therefor.   So long as
Secured Party exercises reasonable care with respect to any Collateral in its
possession, custody or control, Secured Party shall have no liability for any
loss of or damage to such Collateral, and in no event shall Secured Party have
liability for any diminution in value of Collateral occasioned by economic or
market conditions or events.  Secured Party shall be deemed to have exercised
reasonable care within the meaning of the preceding sentence if the Collateral
in the possession, custody or control of Secured Party is accorded treatment
substantially equal to that which Secured Party accords its own property, it
being understood that Secured Party shall not have any responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral.

 

O.            Events of Default.  There shall be an Event of Default hereunder
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement.

 

P.             Rights Upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, Secured Party shall have, in any
jurisdiction where enforcement hereof is sought, in addition to all other rights
and remedies that Secured Party may have under applicable Law or in equity or
under this Agreement (including, without limitation, all rights set forth in
Section 8 hereof) or under any other Loan Document, all rights and remedies of a
secured party under the Uniform Commercial Code as enacted in any jurisdiction,
and, in addition, the following rights and remedies, all of which may be
exercised with or without notice to Grantors and without affecting the
Obligations of Grantors hereunder or under any other Loan Document, or the
enforceability of the Liens and security interests created hereby: (a) to
foreclose the Liens and security interests created hereunder or under any other
agreement relating to any Collateral by any available judicial procedure or
without judicial process; (b) to enter any premises where any Collateral may be
located for the purpose of securing, protecting,

 

19

--------------------------------------------------------------------------------


 

inventorying, appraising, inspecting, repairing, preserving, storing, preparing,
processing, taking possession of or removing the same; (c) to sell, assign,
lease or otherwise dispose of any Collateral or any part thereof, either at
public or private sale or at any broker’s board, in lot or in bulk, for cash, on
credit or otherwise, with or without representations or warranties and upon such
terms as shall be acceptable to Secured Party; (d) to notify obligors on the
Collateral that the Collateral has been assigned to Secured Party and that all
payments thereon are to be made directly and exclusively to Secured Party;
(e) to notify any Issuer of any Pledged Securities, and  any and all other
obligors on any Pledged Collateral, that the same has been pledged to Secured
Party and that all Distributions, interest and other payments thereon are to be
made directly and exclusively to Administrative Agent, for the benefit of
Secured Party, (f) to collect by legal proceedings or otherwise all dividends,
Distributions, interest, principal or other sums now or hereafter payable upon
or on account of the Collateral; (g) to cause the Collateral to be registered in
the name of Secured Party, as legal owner; (h) to enter into any extension,
reorganization, deposit, merger or consolidation agreement, or any other
agreement relating to or affecting the Collateral, and in connection therewith
Secured Party may deposit or surrender control of the Collateral and/or accept
other property in exchange for the Collateral; (i) to settle, compromise or
release, on terms acceptable to Secured Party, in whole or in part, any amounts
owing on the Collateral and/or any disputes with respect thereto; (j) to extend
the time of payment, make allowances and adjustments and issue credits in
connection with the Collateral in the name of Secured Party or in the name of
any Grantor; (k) to enforce payment and prosecute any action or proceeding with
respect to any or all of the Collateral and take or bring, in the name of
Secured Party or in the name of any Grantor, any and all steps, actions, suits
or proceedings deemed by Secured Party necessary or desirable to effect
collection of or to realize upon the Collateral, including any judicial or
nonjudicial foreclosure thereof or thereon, and each Grantor specifically
consents to any nonjudicial foreclosure of any or all of the Collateral or any
other action taken by Secured Party which may release any Loan Party from
personal liability on any of the Collateral, and each Grantor waives any right
not expressly provided for in this Agreement to receive notice of any public or
private judicial or nonjudicial sale or foreclosure of any security or any of
the Collateral, and each Grantor agrees that any money or other property
received by Secured Party in exchange for or on account of the Collateral,
whether representing collections or proceeds of Collateral, and whether
resulting from voluntary payments or foreclosure proceedings or other legal
action taken by Secured Party or Grantors may be applied by Secured Party
without notice to Grantors to the Secured Obligations in such order and manner
as Secured Party in its sole discretion shall determine; (l) to insure, process
and preserve the Collateral; (m) to exercise all rights (including voting
rights), remedies, powers or privileges provided under any of the Loan
Documents; (n) to remove, from any premises where the same may be located, the
Collateral and any and all documents, instruments, files and records, and any
receptacles and cabinets containing the same, relating to the Collateral, and
Secured Party may, at the cost and expense of each Grantor, use such of its
supplies, equipment, facilities and space at its places of business as may be
reasonably necessary or appropriate to properly administer, process, store,
control, prepare for sale or disposition and/or sell or dispose of the portion
of the Collateral owned by such Grantor or to properly administer and control
the handling of collections and realizations thereon, and Secured Party shall be
deemed to have a rent-free tenancy of any premises of any Grantor for such
purposes and for such periods of time as required by Secured Party, subject to
the terms and conditions of any lease thereof; (o) to receive, open and dispose
of all mail addressed to any Grantor and notify postal authorities to change the
address for delivery thereof to such address as Secured Party may reasonably
designate; provided that Secured Party agrees that it will promptly deliver over
to the appropriate Grantor such opened mail as does not relate to the
Collateral; and (p) to exercise all other rights, powers, privileges and
remedies of an owner of the Collateral; all at Secured Party’s sole option and
as Secured Party in its sole discretion may deem advisable.  Grantors will, at
Secured Party’s request, assemble the Collateral and make it available to
Secured Party at places which Secured Party may designate, whether at the
premises of Grantors or elsewhere, and will make available to Secured Party,
free of cost, all premises, equipment and facilities of Grantors for the purpose
of Secured Party’s taking possession of the Collateral or storing same or
removing or putting the Collateral in salable form or selling or disposing of
same.

 

20

--------------------------------------------------------------------------------


 

Upon the occurrence and during the continuance of an Event of Default, Secured
Party also shall have the right, without notice or demand, either in person, by
agent or by a receiver to be appointed by a court (and Grantors hereby expressly
consent upon the occurrence and during the continuance of an Event of Default to
the appointment of such a receiver), and without regard to the adequacy of any
security for the Secured Obligations, to take possession of the Collateral or
any part thereof and to collect and receive the rents, issues, profits, income
and proceeds thereof.  Secured Party shall further have the right to use any of
the IP Collateral for the sale of goods, completion of work in process or
rendering of services in connection with enforcing any of the security interests
granted to Secured Party by Grantors. Taking possession of the Collateral shall
not cure or waive any Event of Default or notice thereof or invalidate any act
done pursuant to such notice.  The rights, remedies and powers of any receiver
appointed by a court shall be as ordered by said court.

 

Any public or private sale or other disposition of the Collateral may be held at
any office of Administrative Agent, or at Grantors’ places of business, or at
any other place permitted by applicable Law, and without the necessity of the
Collateral’s being within the view of prospective purchasers.  Secured Party may
direct the order and manner of sale of the Collateral, or portions thereof, as
it in its sole and absolute discretion may determine, and Grantors expressly
waive any right to direct the order and manner of sale of any Collateral. 
Secured Party or any Person on Secured Party’s behalf may bid and purchase at
any such sale or other disposition.  The net cash proceeds resulting from the
collection, liquidation, sale, lease or other disposition of the Collateral
shall be applied, first, to the expenses (including attorneys’ fees and
disbursements) of retaking, holding, storing, processing and preparing for sale
or lease, selling, leasing, collecting, liquidating and the like, and then to
the satisfaction of the Secured Obligations in such order as shall be determined
by Secured Party in its sole and absolute discretion.  Grantors and any other
Person then obligated therefor shall pay to Secured Party on demand any
deficiency with regard thereto which may remain after such sale, disposition,
collection or liquidation of the Collateral.

 

Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, and notwithstanding any
provision of this Agreement to the contrary, Secured Party will send or
otherwise make available to Borrower, as agent for Grantors and each of them,
reasonable notice of the time and place of any public sale thereof or of the
time on or after which any private sale thereof is to be made.  The requirement
of sending reasonable notice conclusively shall be met if such notice is given
to the Borrower in accordance with the Credit Agreement at least ten (10) days
before the date of the sale.  Each Grantor other than Borrower hereby
irrevocably appoints Borrower as its agent for the purpose of receiving notice
of sale hereunder, and agrees that such Grantor conclusively shall be deemed to
have received notice of sale when notice of sale has been received by Borrower. 
Each Grantor expressly waives any right to receive notice of any public or
private sale of any Collateral or other security for the Secured Obligations
except as expressly provided for in this paragraph.

 

With respect to any Collateral, including the Pledged Collateral, consisting of
securities, partnership interests, joint venture interests, Investments or the
like, and whether or not any of such Collateral has been effectively registered
under the Securities Act of 1933, as amended, or other applicable Laws, Secured
Party may, in its sole and absolute discretion, upon the occurrence and during
the continuance of an Event of Default, sell all or any part of such Collateral
at private sale in such manner and under such circumstances as Secured Party may
deem necessary or advisable in order that the sale may be lawfully conducted. 
Without limiting the foregoing, Secured Party may (i) approach and negotiate
with a limited number of potential purchasers, and (ii) restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing such Collateral for their own account for investment and not with a
view to the distribution or resale thereof.  In the event that any such
Collateral is sold at private sale, Grantors agree that if such Collateral is
sold for a price which Secured Party in good faith believes to be reasonable
under the circumstances then existing, then (a) the sale shall

 

21

--------------------------------------------------------------------------------


 

be deemed to be commercially reasonable in all respects, (b) Grantors shall not
be entitled to a credit against the Secured Obligations in an amount in excess
of the purchase price, and (c) Secured Party shall not incur any liability or
responsibility to Grantors in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale.  Grantors recognize that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities exchange,
and that a sale by Secured Party of any such Collateral for an amount
substantially less than the fair market value of the issuer’s assets minus
liabilities may be commercially reasonable in view of the difficulties that may
be encountered in attempting to sell a large amount of such Collateral or
Collateral that is privately traded.

 

Upon the occurrence and during the continuance of an Event of Default, Secured
Party may use any of the IP Collateral for the sale of goods, completion of work
in process, or rendering of services in connection with enforcing any security
interest granted to Secured Party by Grantors.  Secured Party may grant such
license or licenses relating to the IP Collateral for such term or terms, on
such conditions and in such manner, as Secured Party shall, in its sole
discretion, deem appropriate.  Such license or licenses may be general, special,
or otherwise, and may be granted on an exclusive or nonexclusive basis
throughout all or part of the United States of America, its territories and
possessions, and all foreign countries.  In connection with any such license or
any sale or other disposition of the IP Collateral (or any part thereof), the
applicable Grantors shall supply to Secured Party, or Secured Party’s designee,
such Grantors’ knowledge and expertise relating to the manufacture and sale of
the products and services bearing the IP Collateral and Grantors’ customer lists
and other records relating to the IP Collateral and the distribution thereof.

 

Upon consummation of any sale of Collateral hereunder, Secured Party shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of any
Grantor or any other Person, and each Grantor hereby waives (to the extent
permitted by applicable Laws) all rights of redemption, stay and appraisal which
it now has or may at any time in the future have under any rule of Law or
statute now existing or hereafter enacted.  If the sale of all or any part of
the Collateral is made on credit or for future delivery, Secured Party shall not
be required to apply any portion of the sale price to the Secured Obligations
until such amount actually is received by Secured Party, and any Collateral so
sold may be retained by Secured Party until the sale price is paid in full by
the purchaser or purchasers thereof.  Secured Party shall not incur any
liability in case any such purchaser or purchasers shall fail to pay for the
Collateral so sold, and, in case of any such failure, the Collateral may be sold
again.

 

Q.            Voting Rights; Dividends; etc.  With respect to any Collateral
consisting of securities, partnership interests, joint venture interests,
Investments or the like, including any Pledged Collateral (referred to
collectively and individually in this Section 13 and in Section 14 as the
“Investment Collateral”), so long as no Default or Event of Default occurs and
remains continuing:

 

1.             Voting Rights.  Grantors shall be entitled to exercise any and
all voting and other consensual rights pertaining to the Investment Collateral,
or any part thereof, for any purpose not inconsistent with the terms of this
Agreement, the Credit Agreement, or the other Loan Documents; provided, however,
that Grantors shall not exercise, or shall refrain from exercising, any such
right if it would result in a Default or an Event of Default.

 

2.             Interest Dividend and Distribution Rights.  Except as otherwise
provided in any Loan Document, Grantors shall be entitled to receive and to
retain and use any and all interest and Distributions paid in respect of the
Investment Collateral; provided, however, that, any and all such interest and
Distributions received in the form of capital stock, or other equity interests,
certificated

 

22

--------------------------------------------------------------------------------

 

securities, warrants, options or rights to acquire any Equity Interests
forthwith shall be, and the certificates representing such Equity Interests, if
any, forthwith shall be delivered to Administrative Agent (on behalf of Secured
Party) to hold as pledged Collateral and shall, if received by any Grantor, be
received in trust for the benefit of Secured Party, and forthwith be delivered
to Administrative Agent (on behalf of Secured Party) as pledged Collateral in
the same form as so received (with any necessary endorsements in suitable form
for transfer by delivery or accompanied by executed and undated instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Secured Party).

 

R.            Rights During Event of Default.  With respect to any Investment
Collateral, at any time an Event of Default has occurred and is continuing:

 

1.             Voting, Dividend, and Distribution Rights.  At the option of
Secured Party, all rights of Grantors to exercise the voting and other
consensual rights which they would otherwise be entitled to exercise pursuant to
Section 13.1 above, and to receive the interest and Distributions which they
would otherwise be authorized to receive and retain pursuant to Section 13.2
above, shall cease, and all such rights thereupon shall become vested in Secured
Party which thereupon shall have the sole right to exercise such voting and
other consensual rights and to receive and to hold as pledged Collateral such
interest and Distributions.

 

2.             Dividends and Distributions Held in Trust.  All Distributions
which are received by Grantors contrary to the provisions of this Agreement
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of Grantors, and forthwith shall be paid over to Administrative
Agent (on behalf of Secured Party) as pledged Collateral in the same form as so
received (with any necessary endorsements).

 

3.             Irrevocable Proxy.  Each Grantor does hereby revoke all previous
proxies with regard to the Investment Collateral and appoints Administrative
Agent for the benefit of Secured Party as its proxyholder to attend and vote at
any and all meetings of the shareholders or other equity holders of the Persons
that issued the Investment Collateral and any adjournments thereof, held on or
after the date of the giving of this proxy and prior to the termination of this
proxy, and to execute any and all written consents of shareholders or other
equity holders of such Persons executed on or after the date of the giving of
this proxy and prior to the termination of this proxy, with the same effect as
if such Grantor had personally attended the meetings or had personally voted its
shares or other interests or had personally signed the written consents;
provided, however, that the proxyholder shall have rights hereunder only upon
the occurrence and during the continuance of a Default or Event of
Default.  Each Grantor hereby authorizes Administrative Agent to substitute
another Person as the proxyholder and, upon the occurrence and during the
continuance of any Default or Event of Default, hereby authorizes the
proxyholder to file this proxy and any substitution instrument with the
secretary or other appropriate official of the appropriate Person.  This proxy
is coupled with an interest and is irrevocable until such time as no commitment
to extend credit to Borrower remains outstanding from the Lenders, until such
times as all Secured Obligations have been paid and performed in full, or until
such time as all Events of Default have been cured or waived in accordance with
the Credit Agreement.

 

S.             Attorney-in-Fact.  Each Grantor hereby irrevocably nominates and
appoints Secured Party as its attorney-in-fact for the following purposes:
(a) to do all acts and things which Secured Party may deem necessary or
advisable to perfect and continue perfected the security interests created by
this Agreement and to preserve, protect and maintain the Collateral, and, upon
the occurrence and during the continuance of an Event of Default, to process and
develop the Collateral; (b) upon the occurrence and during the continuance of an
Event of Default, to do any and every act which any Grantor is obligated to do
under this Agreement, at the expense of the Grantors and without any obligation
to do so; (c) to prepare, sign, file and/or record, for any Grantor, in the name
of the appropriate Grantor, any

 

23

--------------------------------------------------------------------------------


 

financing statement, application for registration, or like paper, and to take
any other action deemed by Secured Party necessary or desirable in order to
perfect or maintain perfected the security interests granted hereby; (d) to
execute any and all papers and instruments and do all other things necessary or
desirable to preserve and protect the Collateral and to protect Secured Party’s
security interests therein, and (e) upon the occurrence and during the
continuance of an Event of Default, to endorse and transfer the Pledged
Collateral to any transferee or designee; provided, however, that Secured Party
shall be under no obligation whatsoever to take any of the foregoing actions,
and if Secured Party so acts, it shall have no liability or responsibility for
any such action taken with respect thereto.  The foregoing power of attorney is
coupled with an interest and is irrevocable.

 

T.            Costs and Expenses.  Each Grantor agrees to pay to Secured Party
all actual, out-of-pocket costs and expenses (including, without limitation,
attorneys’ fees and disbursements) incurred by Secured Party in the enforcement
or attempted enforcement of this Agreement (including in connection with any
workout, restructuring, bankruptcy, insolvency or other similar proceeding),
whether or not an action is filed in connection therewith, and in connection
with any waiver, supplementation, extension, renewal or amendment of any term or
provision hereof.  All advances, charges, costs and expenses, including
attorneys’ fees and disbursements, incurred or paid by Secured Party in
exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
any Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof (including in connection with any workout, restructuring,
bankruptcy, insolvency or other similar proceeding), shall be secured hereby and
shall become a part of the Secured Obligations and shall be paid to Secured
Party by each Grantor, immediately upon demand, together with interest thereon
at the rate(s) provided for under the Credit Agreement.

 

U.            Statute of Limitations and Other Laws.  Until the Secured
Obligations shall have been paid and performed in full, the power of sale and
all other rights, privileges, powers and remedies granted to Secured Party
hereunder shall continue to exist and may be exercised by Secured Party at any
time and from time to time irrespective of the fact that any of the Secured
Obligations may have become barred by any statute of limitations.  Each Grantor
expressly waives the benefit of any and all statutes of limitation, and any and
all Laws providing for exemption of property from execution or for valuation and
appraisal upon foreclosure, to the maximum extent permitted by applicable Law.

 

V.            Other Agreements.  Nothing herein shall in any way modify or limit
the effect of terms or conditions set forth in any other security or other
agreement executed by any Grantor or in connection with the Secured Obligations,
but each and every term and condition hereof shall be in addition thereto.  All
provisions contained in the Credit Agreement or any other Loan Document that
apply to Loan Documents generally are fully applicable to this Agreement and are
incorporated herein by this reference as though set forth herein in full.

 

W.           Waivers and Consents.  Each Grantor acknowledges that the Liens
created or granted herein will or may secure Obligations of Persons other than
such Grantor and, in full recognition of that fact, each Grantor consents and
agrees that Secured Party may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or security
hereof:  (a) supplement, modify, amend, extend, renew, accelerate or otherwise
change the time for payment or the terms of the Secured Obligations or any part
thereof, including any increase or decrease of the rate(s) of interest thereon;
(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Secured Obligations or any part
thereof, or any of the Loan Documents or any additional security or guaranties,
or any condition, covenant, default, remedy, right, representation or term
thereof or thereunder; (c) accept new or additional instruments, documents or
agreements in exchange for or relative to any of the Loan Documents or the
Secured Obligations or any part thereof; (d) accept partial payments on the
Secured Obligations; (e) receive and hold additional security or guaranties for
the

 

24

--------------------------------------------------------------------------------


 

Secured Obligations or any part thereof; (f) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer
and/or enforce any security or guaranties, and apply any security and direct the
order or manner of sale thereof as Secured Party in its sole and absolute
discretion may determine; (g) release any Person from any personal liability
with respect to the Secured Obligations or any part thereof; (h) settle, release
on terms satisfactory to Secured Party or by operation of applicable Laws or
otherwise liquidate or enforce any Secured Obligations and any security or
guaranty in any manner, consent to the transfer of any security and bid and
purchase at any sale; and/or (i) consent to the merger, change or any other
restructuring or termination of the corporate or other existence of any Grantor
or any other Person, and correspondingly restructure the Secured Obligations,
and any such merger, change, restructuring or termination shall not affect the
liability of any Grantor or the continuing existence of any Lien hereunder,
under any other Loan Document to which any Grantor is a party or the
enforceability hereof or thereof with respect to all or any part of the Secured
Obligations.  Without limiting the foregoing, each Grantor waives any rights and
defenses that are or may become available to such Grantor by reason of Sections
2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code, and
successor provisions.

 

Upon the occurrence and during the continuance of any Event of Default, Secured
Party may enforce this Agreement independently as to each Grantor and
independently of any other remedy or security Secured Party at any time may have
or hold in connection with the Secured Obligations, and it shall not be
necessary for Secured Party to marshal assets in favor of any Grantor or any
other Person or to proceed upon or against and/or exhaust any other security or
remedy before proceeding to enforce this Agreement.  Each Grantor expressly
waives any right to require Secured Party to marshal assets in favor of any
Grantor or any other Person or to proceed against any other Loan Party or any
Collateral provided by any other Loan Party, and agrees that Secured Party may
proceed against the Loan Parties and/or the Collateral in such order as it shall
determine in its sole and absolute discretion.  Secured Party may file a
separate action or actions against any Grantor, whether or not action is brought
or prosecuted with respect to any other security or against any other Grantor or
any other Person, or whether or not any other Person is joined in any such
action or actions.  Each Grantor agrees that Secured Party and any other Loan
Party and any Affiliate of any other Loan Party may deal with each other in
connection with the Secured Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the validity of, or the
lien or security interest granted or created by, this Agreement.  Secured
Party’s rights hereunder shall be reinstated and revived, and the enforceability
of this Agreement shall continue, with respect to any amount at any time paid on
account of the Secured Obligations which thereafter shall be required to be
restored or returned by Secured Party upon the bankruptcy, insolvency or
reorganization of any Loan Party or otherwise (and whether by litigation,
settlement, demand or otherwise), all as though such amount had not been paid. 
Each Grantor agrees that the Liens created or granted herein and the
enforceability of this Agreement at all times shall remain effective to secure
the full amount of all the Secured Obligations even though the Secured
Obligations, including any part thereof or any other security or guaranty
therefor, may be or hereafter may become invalid or otherwise unenforceable as
against any other Loan Party and whether or not any other Loan Party shall have
any personal liability with respect thereto.  Each Grantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of any other Loan Party with respect to the Secured
Obligations, (b) the unenforceability or invalidity of any security or guaranty
for the Secured Obligations or the lack of perfection or continuing perfection
or failure or subordination of priority of any security for the Secured
Obligations, (c) the cessation for any cause whatsoever of the liability of any
other Loan Party (other than by reason of the full payment and performance of
all Secured Obligations), (d) any failure of Secured Party to marshal assets in
favor of any Grantor or any other Person, (e) except as otherwise provided in
this Agreement, any failure of Secured Party to give notice of sale or other
disposition of Collateral to any Grantor or any other Person or any defect in
any notice that may be given in connection with any sale or disposition of
Collateral, (f) except as otherwise provided in this

 

25

--------------------------------------------------------------------------------


 

Agreement, any failure of Secured Party to comply with applicable Laws in
connection with the sale or other disposition of any Collateral or other
security for any Secured Obligation, including, without limitation, any failure
of Secured Party to conduct a commercially reasonable sale or other disposition
of any Collateral or other security for any Secured Obligation, (g) any act or
omission of Secured Party or others that directly or indirectly results in or
aids the discharge or release of Borrower or any other Loan Party or the Secured
Obligations or any other security or guaranty therefor by operation of Law or
otherwise, (h) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of Secured Party to
file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person, (j) the election by Secured Party, in any bankruptcy proceeding of
any Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
Lien under Section 364 of the United States Bankruptcy Code, (l) any use of cash
collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor
of Secured Party for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Secured Obligations (or any interest
thereon) in or as a result of any such proceeding, (p) to the extent permitted,
the benefits of any form of one-action rule under any applicable Law, or (q) any
action taken by Secured Party that is authorized by this Section 19 or any other
provision of any Loan Document.  Each Grantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Secured Obligations, and all notices of acceptance of this
Agreement or of the existence, creation or incurring of new or additional
Secured Obligations.

 

X.            Condition of Borrower and its Subsidiaries and Other Loan
Parties.  Each Grantor represents and warrants to Secured Party that such
Grantor has established adequate means of obtaining from Borrower and its
Subsidiaries on a continuing basis, financial and other information pertaining
to the businesses, operations and condition (financial and otherwise) of
Borrower and its Subsidiaries and their properties, and such Grantor now is and
hereafter will be completely familiar with the businesses, operations and
condition (financial and otherwise) of Borrower and its Subsidiaries and their
properties.  Each Grantor hereby expressly waives and relinquishes any duty on
the part of Secured Party (should any such duty exist) to disclose to such
Grantor any matter, fact or thing related to the businesses, operations or
condition (financial or otherwise) of Borrower or its Subsidiaries or their
properties, whether now known or hereafter known by Secured Party.  With respect
to any of the Secured Obligations, Secured Party need not inquire into the
powers of Borrower or any of its Subsidiaries or the officers or employees
acting or purporting to act on their behalf, and all Secured Obligations made or
created in good faith reliance upon the professed exercise of such powers shall
be secured hereby.

 

Y.            [Intentionally Omitted.]

 

Z.            Waiver of Rights of Subrogation, Etc..  Notwithstanding anything
to the contrary elsewhere contained herein or in any other Loan Document to
which any Grantor is a party, until such time as the Obligations shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, each Grantor hereby waives with respect to the other Loan
Parties and their successors and assigns (including any surety) and any other
Person, any and all rights at Law or in equity to subrogation, to reimbursement,
to exoneration, to indemnity, to contribution, to setoff or to any other rights
that could accrue to a surety against a principal, to a guarantor against a
maker or obligor, to an accommodation party against the party accommodated, or
to a holder or transferee against a maker

 

26

--------------------------------------------------------------------------------


 

and which such Grantor may have or hereafter acquire against any other Loan
Party or any other Person in connection with or as a result of such Grantor’s
execution, delivery and/or performance of this Agreement or any other Loan
Document to which such Grantor is a party.  Each Grantor agrees that it shall
not have or assert any such rights against any other Loan Party or its
successors and assigns or any other Person (including any surety) which is
directly or indirectly a creditor of any other Loan Party or any surety for any
other Loan Party, either directly or as an attempted setoff to any action
commenced against such Grantor by any other Loan Party (as borrower or in any
other capacity) or any other Person.  Each Grantor hereby acknowledges and
agrees that this waiver is intended to benefit the other Loan Parties and
Secured Party and shall not limit or otherwise affect such Grantor’s liability
hereunder, under any other Loan Document to which such Grantor is a party, or
the enforceability hereof or thereof.

 

AA.        Waiver of Discharge.  Without limiting the generality of the
foregoing, each Grantor hereby waives discharge by waiving all defenses based on
suretyship or impairment of collateral.

 

BB.          Understandings with Respect to Waivers and Consents.  Each Grantor
warrants and agrees that each of the waivers and consents set forth herein is
made after consultation with legal counsel and with full knowledge of its
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, Secured
Party or others, or against Collateral, and that, under the circumstances, the
waivers and consents herein given are reasonable and not contrary to public
policy or Law.  If any of the waivers or consents herein are determined to be
contrary to any applicable Law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by Law.

 

CC.          Continuing Effect.  This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any Secured Party, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise (and whether
by litigation, settlement, demand or otherwise), all as though such payment or
performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

DD.         Covenant Not to Dilute Interests of Secured Party in Pledged
Securities.  Each Grantor represents, warrants and covenants to Secured Party
that it will not at any time cause or permit any Issuer to issue any additional
Equity Interests, or any warrants, options or other rights to acquire any
additional Equity Interests, if the effect thereof would be to dilute in any way
the interests of Secured Party in any Pledged Securities or in any Issuer.

 

EE.          Additional Grantors.  From time to time following the Closing Date,
additional Subsidiaries of Borrower may become parties hereto, as additional
Grantors, by executing and delivering to the Administrative Agent an Instrument
of Joinder substantially in the form of Exhibit A hereto, accompanied by such
documentation as Administrative Agent may require in connection therewith,
wherein such additional Grantors agree to become a party hereto and to be bound
hereby.  Upon delivery of such Instrument of Joinder to and acceptance thereof
by the Administrative Agent, notice of which acceptance is hereby waived by
Grantors, each such additional Grantor shall be as fully a party hereto as if
such Grantor were an original signatory hereof.  Each Grantor expressly agrees
that its Obligations and the Liens upon its property granted herein shall not be
affected or diminished by the addition or release of

 

27

--------------------------------------------------------------------------------


 

additional Grantors hereunder, nor by any election of Secured Party not to cause
any Subsidiary of Borrower to become an additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor who is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 

FF.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same agreement.

 

GG.          Additional Powers and Authorization.  The Administrative Agent has
been appointed as the Administrative Agent hereunder pursuant to the Credit
Agreement and shall be entitled to the benefits of the Credit Agreement and the
other Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any property (including, without
limitation, any Collateral pledged hereunder), title, right or power deemed
necessary for the purposes of such appointment.

 

HH.         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

 

II.            JURISDICTION; WAIVER OF RIGHT TO TRIAL BY JURY AND JUDICIAL
REFERENCE.  Sections 10.13, 10.14 and 10.15 of the Credit Agreement are hereby
incorporated herein in full by this reference and, where applicable, references
to the Borrower or the Credit Agreement shall be deemed to refer to this
Agreement and the Grantors hereunder.

 

JJ.            OTHER RELATIONSHIPS.  Nothing contained in this Agreement shall
be construed as a waiver of any right or remedy which any Lender may have under
any present or future loan or other agreement with any Issuer or any subsidiary
or affiliate of any Issuer; and all such rights and remedies are hereby
expressly retained.

 

[THIS SPACE INTENTIONALLY LEFT BLANK -

 

SIGNATURE PAGE TO FOLLOW]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

“Grantors”

 

 

 

SOUTHWEST WATER COMPANY,

 

a Delaware corporation

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

SWWC SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ECO RESOURCES, INC.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OPERATIONS TECHNOLOGIES, INC.,

 

a Georgia corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SWWC ENTERPRISES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SWWC UTILITIES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

METRO-H2O, LTD.,

 

a Texas limited partnership

 

S-1

--------------------------------------------------------------------------------


 

 

 

By:

METRO-H2O UTILITIES, INC.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

METRO-H2O UTILITIES, INC.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CDC MAINTENANCE, INC.,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

NEW MEXICO UTILITIES, INC.,

 

a New Mexico corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN:

 

“Secured Party”

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------

 

EXHIBIT A

 

TO

 

SECURITY AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of
                                  ,           , by
                                                            , a
                                                       (“Joining Party”), and
delivered to Bank of America, N.A., as Administrative Agent, pursuant to the
Security Agreement dated as of May 28, 2009 made by the Persons listed on the
signature pages thereof and all other Grantors who later become a party thereto,
in favor of the Secured Party described therein (as amended, extended, renewed,
supplemented or otherwise modified, the “Security Agreement”).  Terms used but
not defined in this Joinder shall have the meanings defined for those terms in
the Security Agreement.

 

RECITALS

 

A.            The Security Agreement was made by the Grantors in favor of the
Secured Party described therein in connection with that certain Amended and
Restated Credit Agreement (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
February 15, 2008, by and among SouthWest Water Company, a Delaware corporation
(“Borrower”), each lender from time to time party thereto (each a “Lender” and
collectively the “Lenders”), and Bank of America, N.A., as Administrative Agent.

 

B.            Pursuant to Section 6.13 of the Credit Agreement, Joining Party is
required to become a Grantor under the terms and conditions of the Security
Agreement.

 

C.            Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the credit facilities under the Credit
Agreement.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)           By this Joinder, Joining Party becomes a “Grantor” under and
pursuant to Section 27 of the Security Agreement.  Joining Party agrees that,
upon its execution hereof, it will become a Grantor under the Security Agreement
with respect to all Secured Obligations as further set forth therein, and will
be bound by all terms, conditions, and duties applicable to a Grantor under the
Security Agreement.

 

(2)           Concurrently with the execution hereof, Joining Party shall cause
to be pledged and delivered to Secured Party the Certificates evidencing the
Equity Interests of the Subsidiaries listed on Schedule 1 hereto, or as
otherwise required under the Security Agreement.  All Certificates delivered to
Secured Party shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Secured Party.  All Certificates delivered
pursuant to this Joinder shall be considered “Pledged Securities” as defined in
the Security Agreement.

 

(3)           The effective date of this Joinder is                   ,
            .

 

“Joining Party”

 

 

A-1

--------------------------------------------------------------------------------


 

 

a

 

 

 

 

 

By:

 

 

 

 

 

 

 

[Printed Name and Title]

 

 

ACKNOWLEDGED:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

 

 

 

 

 

[Printed Name and Title]

 

 

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

INSTRUMENT OF JOINDER

 

Pledged Securities

 

Name of Issuer

 

Certificate
Number

 

Number of
Shares

 

Percentage of Total Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

SECURITY AGREEMENT

 

Existing and Pending Trademarks

 

The following existing and pending trademarks are owned by SouthWest Water
Company.

 

COUNTRY

 

SERIAL /
REGISTRATION
NO.

 

FILING /
REGISTRATION
DATE

 

MARK

 

USA

 

77467330

 

3601426

 

SouthWest Water Company

 

USA

 

77355034

 

3476053

 

SouthWest Water Company

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO

SECURITY AGREEMENT

 

Existing and Pending Patents

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3
TO
SECURITY AGREEMENT

 

Existing and Pending Copyrights

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4
TO
SECURITY AGREEMENT

 

Equity Interests

 

NAME OF ISSUER

 

NAME OF OWNER

 

% TOTAL EQUITY INTERESTS

 

 

 

 

 

 

 

SWWC ENTERPRISES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

SWWC UTILITIES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

MONARCH UTILITIES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

NEW MEXICO UTILITIES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

CDC MAINTENANCE, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

OPERATIONS TECHNOLOGIES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

ECO RESOURCES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

SWWC SERVICES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

METRO-H2O UTILITIES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

METRO-H2O, LTD.

 

SOUTHWEST WATER COMPANY

 

99

%

 

 

 

 

 

 

NEW MEXICO UTILITIES, INC.

 

SOUTHWEST WATER COMPANY

 

100

%

 

 

 

 

 

 

METRO-H2O, LTD.

 

METRO-H2O UTILITIES, INC.

 

1

%

 

 

 

 

 

 

NORTH COUNTY WATER RECLAMATION, INC.

 

SWWC ENTERPRISES, INC.

 

100

%

 

 

 

 

 

 

SOUTHWEST WATER ALABAMA ONSITE SYSTEM SERVICES, LLC

 

SWWC UTILITIES, INC.

 

100

%

 

 

 

 

 

 

ECO CAPISTRANO VALLEY, INC.

 

ECO RESOURCES, INC.

 

100

%

 

 

 

 

 

 

SOUTHWEST ENVIRONMENTAL LABORATORIES, INC.

 

ECO RESOURCES, INC.

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule A to Amendment

 

LIST OF ONE-TIME CHARGES

 

[See Attached]

 

--------------------------------------------------------------------------------

 

Schedule B to Amendment

 

SUBSIDIARIES

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule 5.03 to Amendment

 

RESTRICTIONS ON GUARANTIES

 

Suburban Water Systems

 

Monarch Utilities, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 5.06 to Amendment

 

SCHEDULE OF LITIGATION

 


NEW MEXICO UTILITIES, INC.

 

On January 29, 2009, New Mexico Utilities, Inc., (“NMUI) and the Albuquerque
Bernalillo County Water Utility Authority (“ABCWUA”) entered into a Settlement,
Arbitration Award, and Acquisition Agreement (the “Agreement”) to resolve all
outstanding claims, demands and existing lawsuits between them. Under the
Agreement, the ABCWUA acquired certain of the assets of NMUI necessary for the
ABCWUA to own, operate and maintain the water and wastewater system of NMUI in
settlement of condemnation. The Agreement closed on May 11, 2009 (the
“Closing”).  In consideration of the assets acquired, the ABCWUA agreed to pay
to NMUI at the Closing as full, final and complete consideration the sum of:
(i) $60 million; (ii) an amount equal to the NMUI accounts receivable at the
date of Closing; and (iii) an amount equal to the unbilled services at the date
of Closing.

 

NMUI also received the right to receive an amount equal to 7/8th of the total
Rate Rider Escrow Funds deposited from the period from November 27, 2007 through
January 12, 2009. The remaining Rate Rider Escrow Funds deposited through
January 12, 2009 shall be released to NMUI for transfer to the ABCWUA to fund
customer bill credits or refunds.  NMUI also received reimbursement from the
Rate Rider Escrow Funds for amounts paid to the ABCWUA for the period
January 13, 2009 through the date of Closing.

 

In addition, the settlement resolves all other legal issues between NMUI and
ABCWUA including the dispute over the sewer fee the ABCWUA charged NMUI for the
treatment of wastewater and the ownership of the return flow credits from that
treated wastewater, as well as all other disputed amounts of the ABCWUA. As part
of the settlement, NMUI paid $7 million to the ABCWUA at the time of closing to
resolve the sewer fee issue.

 

Substantially all of the utility plant assets of NMUI are pledged as collateral
of a $12 million first mortgage bond with an original maturity of 2024.  These
security interests were released at Closing.  Accordingly, the Company
effectively paid to retire the related bond.  The Company used the remaining
cash proceeds to pay any unassumed liabilities of NMUI and pay down the
Company’s $150 million credit facility.

 

CLASS ACTION LITIGATION

 

Perrin v. SouthWest Water Company, et al., Case No. CV 08-07844 (Central
District of California) and related, consolidated cases:  On November 26, 2008,
an alleged purchaser of the Company’s stock filed an alleged securities class
action lawsuit in the United States District Court for the Central District of
California.  The complaint generally alleges that from May 10, 2005 through
November 9, 2008, the Company made false statements or omitted to state facts
necessary to make the Company’s disclosures not misleading.  Five additional and
substantially similar cases were filed in the same court.  On January 26, 2009,
motions for consolidation and for the appointment of lead plaintiff and lead
counsel were filed by the plaintiffs.  On February 12, 2009, the court granted
the motion for consolidation and for the appointment of lead plaintiff and lead
counsel.  Pursuant to stipulation, the lead plaintiff has up to and including
the later of 60 days after the appointment of lead plaintiff or the filing of a
restatement to file a consolidated complaint.  The Company will have 60 days to
answer or move to dismiss the consolidated complaint.

 

--------------------------------------------------------------------------------


 

DERIVATIVE LITIGATION

 

Sherman v. Christie, et al., Case No. BC404946 (Los Angeles County Superior
Court) and related cases):  On January 2, 2009, an alleged shareholder of the
Company filed an alleged shareholder derivative case on behalf of the Company,
alleging breach of fiduciary duty arising from the Company’s announcement of its
intent to restate its financial statements against certain of its present and
former members of the Company’s Board of Directors.  Two additional,
substantially similar cases were filed.  Stipulations were entered extending the
time to respond to the complaints.  On April 23, 2009, the court found that the
three derivative suits were “complex” and related and transferred the cases to a
single judge for all purposes and ordered an initial status conference for
June 23, 2009.  On April 30, 2009, the parties submitted a stipulation for court
approval that would consolidate the cases, appoint a lead plaintiffs’ counsel,
give plaintiffs 60 days from the order consolidating the cases to file a
consolidated complaint and give the Company and the other defendants 60 days to
respond to the consolidated complaint.

 

--------------------------------------------------------------------------------


 

Schedule 5.09 to Amendment

 

SCHEDULE OF ENVIRONMENTAL MATTERS

 

SWEL

 

On May 18, 2005, the Environmental Protection Agency (“EPA”) executed a search
warrant at the Company’s Texas-based testing laboratory and on July 20, 2006 the
laboratory received a subpoena to provide additional records and information to
a grand jury. We have cooperated fully with the EPA’s investigation and have
provided the records requested. The Company remains in close cooperation and
coordination with EPA’s counsel in an attempt to resolve the matter favorably.
In April 2009, the Company submitted to the EPA its formal request that the EPA
not pursue criminal sanctions against the Company.

 

State Water Resources Control Board

 

The Company received a letter dated January 28, 2008 from the California State
Water Resources Control Board Office of Enforcement (the “Board”). The letter
indicates that the Board has conducted an investigation of the operations of a
subsidiary of the Company with respect to various California wastewater
treatment facilities which are operated, but not owned, by the subsidiary. The
Board alleges that the subsidiary has violated certain provisions of the
California Water Code and may be subject to civil administrative liability in
excess of $15.0 million, and possible administrative action against the
subsidiary’s status as a contract operator in California Since receipt of the
letter, the Company has conducted an internal investigation and worked in
cooperation with the Board to resolve the matter favorably. The Board has made
an offer of settlement, assuming that the Company implements an acceptable
compliance program that would entail the Company paying fines and penalties in
the sum of $1.25 million. The Company is still in discussions with the Board to
negotiate that offer further.

 

--------------------------------------------------------------------------------
